Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 1 of 59 PageID# 7576




                        Exhibit 1
                         RE D A CT ED
Case 1:20-cr-00143-TSE Document       FOR PUB
                                    440-1     L IC08/23/21
                                           Filed   REL EAS E Page 2 of 59 PageID# 7577




        Audit of the Federal Bureau of Investigation’s
       Strategy and Efforts to Disrupt Illegal Dark Web
                                                   Activities


                                                AUDIT DIVISION


                                                         21-014




                                                 DECEMBER 2020




                                               REDACTED FOR PUBLIC RELEASE
             The full version of this report contains information that the Department and the Federal Bureau of
           Investigation considered to be law enforcement sensitive and therefore could not be publicly released.
            To create the public version of the report, the Office of the Inspector General redacted (blacked out)
                                                   portions of the full report.


                                      RE D A CT ED FOR PUB L IC REL EAS E
                            UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE
       Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 3 of 59 PageID# 7578
                            Executive Summary
                            Audit of the Federal Bureau of Investigation’s Strategy and Efforts to Disrupt Illegal
                            Dark Web Activities




(U) Objective                                                 (U) Audit Results
(U) The Department of Justice (Department) Office of          (U) Many users access the dark web for legitimate
the Inspector General (OIG) conducted this audit to           purposes, including to discuss socially sensitive matters
assess the Federal Bureau of Investigation’s (FBI)            or counter censorship in oppressive areas of the world.
implementation of its dark web strategy.                      However, dark web sites are also used to engage in
                                                              illegal activities, such as trafficking drugs; firearms and
(U) Results in Brief                                          weapons of mass destruction; child sexual abuse
(U) The terms “dark web” and “darknet” are often used         material; malware; and other illicit goods and services.
to refer to a part of the Internet that consists of           According to the Department, the existence of darknet
services and websites that cannot be accessed through         marketplaces is one of the greatest impediments to its
standard web browsers; instead, specific software,            efforts to disrupt cybercriminal activities.
configurations, or authorization is needed for access.        (U) FBI responsibility for investigating illegal dark web
While accessing the dark web is not illegal, dark web         activities is primarily shared by four operational units:
sites are often used to engage in illegal activities.         (1) Hi-Tech Organized Crime Unit (Hi-Tech OC Unit),
(U) We found that the FBI does not maintain an                which targets opioids and other drugs trafficked on the
FBI-wide dark web strategy. Instead, the FBI relies on        dark web; (2) Child Exploitation Operational Unit, which
its operational units to execute individual dark web          fights the sexual exploitation of children on the dark
investigative strategies. We concluded that this              web; (3) Weapons of Mass Destruction Directorate,
decentralized effort could be enhanced by establishing a      Investigative Unit, which targets the purchase and sale
coordinated FBI-wide dark web approach, that would,           of weapons of mass destruction on the dark web; and
among other things, help ensure clarity on investigative      (4) Major Cyber Crimes Unit, which counters the
responsibilities among operational units, lead to more        distribution of illegal hacking tools on the dark web.
efficient and cost effective approaches to investigative      These investigative units target administrators and
tool development and acquisition, provide strategic           moderators of dark web sites engaged in illegal
continuity during periods of turnover, and provide            activities, and the technical infrastructure of such sites;
baseline data collection guidelines that will enable the      money launderers; and vendors, content producers,
FBI to better report its dark web accomplishments.            and customers of illegal goods and services.

(U) Additionally, the FBI should complete an FBI-wide         (U) FBI’s Dark Web Strategy – There is no
cryptocurrency support strategy in concert with its           requirement that the FBI develop or maintain a
development of an FBI-wide dark web approach.                 formalized bureau-wide dark web strategy. Instead, we
Moreover, the FBI should ensure proper entry of dark          found that FBI operational units were executing
web investigative data into the Department’s existing         individual dark web strategies—some documented,
investigation deconfliction system.                           others not—containing varying degrees of
                                                              comprehensiveness. We found that the Hi-Tech OC
(U) Recommendations                                           Unit, which maintained the most comprehensive
(U) Our report contains five recommendations to assist        strategy, could better ensure that its operations
the FBI in improving its investigative and planning           sufficiently target dark web vendors trafficking fentanyl
efforts related to the dark web.                              and other opioids in a manner consistent with the
                                                              priorities articulated by the Deputy Attorney General.
                                                              Further, the Child Exploitation Operational Unit and
                                                              Major Cyber Crimes Unit could better track dark web
                                                              case statistics to enable an accurate and complete
                                                              assessment of their efforts. In addition, because of the
                                                              multitude of crimes that occur on darknet marketplaces,

                                            i
                         UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE
                         UNCLASSIFIED//LAW
       Case 1:20-cr-00143-TSE                ENFORCEMENT
                              Document 440-1 Filed            SENSITIVE
                                                   08/23/21 Page 4 of 59 PageID# 7579

                              Executive Summary
                              Audit of the Federal Bureau of Investigation’s Strategy and Efforts to Disrupt Illegal
                              Dark Web Activities




some of the operational units’ areas of investigative            (U) Centralization of Dark Web Training
responsibility have become ambiguous. The Hi-Tech                Resources - We found that the FBI maintained a
OC Unit and Major Cyber Crimes Unit have overlapping             significant amount of dark web-related training
strategies to disrupt and dismantle darknet marketplace          resources that could benefit personnel across all
administrators and infrastructure. We believe their              divisions and field offices. However, FBI officials were
overlapping approaches could result in redundancies,             sometimes unaware of the dark web training options
inefficiencies, or investigative assignments that are not        available. We concluded that this was due to the
properly aligned with skillsets, capabilities, tools, and        decentralization and compartmentalization of the FBI’s
resources.                                                       dark web-related training, and that by establishing a
                                                                 coordinated FBI-wide dark web approach, the FBI can
(U) We concluded that establishing a coordinated FBI-
                                                                 do a better job of centralizing its training materials and
wide dark web approach could provide significant value,
                                                                 communicating its availability and accessibility.
in part, by providing investigative and support units a
complete picture of the FBI’s capabilities that can be           (U) Dark Web Cryptocurrency Support – We
leveraged across mission areas, clarifying investigative         identified two FBI components that provide operational
responsibilities to reduce potential redundancies or             support, including for dark web investigations, via
inefficient work, and creating baseline data collection          separate Virtual Currency Teams, jointly funded by the
requirements that will enable these units to better              Department’s Assets Forfeiture Fund. We found that
demonstrate their dark web accomplishments. An FBI-              rising costs and static funding from the Assets
wide approach can further benefit the operational units          Forfeiture Fund resulted in disagreement between these
as they develop individualized dark web investigative            two Virtual Currency Teams on the prioritization of
strategies focused on their unique mission areas.                resources and revealed concerns that they are
                                                                 conducting redundant work. FBI also identified similar
(U) Tool Development and Acquisition Concerns –
                                                                 concerns and is currently evaluating an FBI-wide
FBI employs a variety of strategies—conventional and
                                                                 cryptocurrency support strategy. We believe this
technical—to obtain evidence, identify users and
                                                                 should be done in concert with its development of a
infrastructure, and apprehend perpetrators on the dark
                                                                 coordinated FBI-wide dark web approach.
web. From approximately 2012 through 2017, the FBI’s
Remote Operations Unit was largely responsible for the           (U) Deconfliction of Investigative Data –
development and deployment of technology-based                   Deconfliction of investigative data among law
investigative solutions on the dark web. However, over           enforcement agencies is essential to ensure agent
the past 2 years, its dark web role has eroded due to            safety, preserve the integrity of ongoing investigations,
budget decreases and an increased prioritization on              and to identify targets of common investigative interest.
tools for national security investigations. This has             Deconfliction is particularly important in an operating
resulted in the operational units seeking tools useful to        environment like the dark web where anonymity is the
dark web investigations independently without a                  norm. The Department requires that all law
mechanism to share the product of their efforts. We              enforcement components deconflict investigative data
believe this decentralization has also resulted in               and enter the information into the Deconfliction and
inefficiencies because operational units reallocated             Information Coordination Endeavor system. Overall, we
limited investigative resources to tool development.             found that the operational units had entered into this
Establishing a coordinated FBI-wide dark web approach            deconfliction system only 47 percent of the data items
could enhance and consolidate investigative tool                 we tested. This could lead to inefficiencies in
development and acquisition efforts to address the FBI’s         investigative efforts or even the misidentification of
needs in a more cost-effective manner.                           other government operations as criminal.




                                                            ii
                          UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 5 of 59 PageID# 7580
                    UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



    (U) AUDIT OF THE FEDERAL BUREAU OF INVESTIGATION’S
    STRATEGY AND EFFORTS TO DISRUPT ILLEGAL DARK WEB
                         ACTIVITIES

                                       (U) TABLE OF CONTENTS
(U) INTRODUCTION ........................................................................................... 1
        (U) FBI Dark Web Responsibilities ............................................................... 3

        (U) OIG Audit Approach............................................................................. 4

(U) AUDIT RESULTS ........................................................................................... 5
        (U) FBI’s Dark Web Approach ..................................................................... 5

                 (U) Hi-Tech OC Unit’s Formalized Dark Web Strategy ........................... 7

                 (U) Three Operational Units did not Maintain Formalized Dark Web
                       Strategies ............................................................................12

                 (U) Ambiguous Investigative Responsibilities......................................19

                 (U) Summary of the Benefits of Developing a Coordinated FBI-wide Dark
                       Web Approach ......................................................................22

        (U) Tool Development and Acquisition Concerns...........................................23

                 (U) Operational Technology Division’s Diminishing Role Developing Tools
                       Useful to Dark Web Investigations...........................................24

                 (U) Decentralized Tool Development and Acquisition ...........................26

                 (U) Improved Coordination of the Use of Existing Investigative Tools.....29

                 (U//LES) Enhanced Process to More Efficiently Use
                                    .......................................................................30

        (U) Centralization of Dark Web Training Resources .......................................31

        (U) Dark Web Cryptocurrency Support........................................................32

        (U) Deconfliction of Investigative Data........................................................34

        (U) CONCLUSION AND RECOMMENDATIONS ...............................................36

(U) APPENDIX 1: (U) OBJECTIVE, SCOPE, AND METHODOLOGY ..............................38
(U) APPENDIX 2: (U) ACRONYMS .......................................................................43
(U) APPENDIX 3: (U) GLOSSARY ........................................................................44
(U) APPENDIX 4: (U) FEDERAL BUREAU OF INVESTIGATION RESPONSE TO THE DRAFT
REPORT ...........................................................................................................46
(U) APPENDIX 5: (U) OFFICE OF THE INSPECTOR GENERAL ANALYSIS AND SUMMARY
OF ACTIONS NECESSARY TO CLOSE THE REPORT .................................................51




                    UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 6 of 59 PageID# 7581
                 UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



    (U) AUDIT OF THE FEDERAL BUREAU OF INVESTIGATION’S
    STRATEGY AND EFFORTS TO DISRUPT ILLEGAL DARK WEB
                         ACTIVITIES

                                   (U) INTRODUCTION
        (U) The terms “dark web” and “darknet” are often used interchangeably to
refer to a part of the Internet that
cannot be accessed through standard                    (U) Figure 1
web browsers and only accessible           (U) An Anatomy of the Internet
through specific software,
configurations, or authorization. 1
Figure 1 compares the dark web to
other parts of the Internet, such as
the surface web and deep web. Many
users access the dark web for
legitimate purposes, including the
discussion of socially sensitive matters
or to counter censorship in oppressive
areas of the world. However, the dark
web is also used to engage in illegal
activities. Given the difficulty of
enforcing the law on this global and
largely anonymous platform,
investigating illicit dark web activity is
both a priority and challenge for the
Federal Bureau of Investigation (FBI)
and the Department of Justice
(Department).

       (U) One of the most commonly
used methods to access the dark web
is through the “Tor” browser, which is
designed to facilitate anonymous
communication over the Internet. Tor
was originally developed by the U.S.      (U) Source: Based on a figure from the
Naval Research Laboratory in the          Argonne National Laboratory, a Department
mid-1990s to provide anonymity to         of Energy Facility.
U.S. military personnel. Today, the
non-profit Tor Project, Inc. maintains and develops the Tor software and is partially
funded by the U.S. government. 2 The Tor network is comprised of thousands of
volunteer-operated servers throughout the world that allow users to share

       1 (U) Matthew Cronin, Hunting in the Dark: A Prosecutor’s Guide to the Dark Net and
Cryptocurrencies, U.S. Attorneys’ Bulletin, Volume 66, No. 4, July 2018, https://www.justice.gov/
usao/page/file/1083791/download, 66.
       2  (U) In 2018, the U.S. Department of State and the National Science Foundation contributed
funding to the Tor Project, Inc.


                 UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                  1
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 7 of 59 PageID# 7582
                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



information over public networks without compromising privacy. 3 Tor users are
able to access websites on the Tor network, referred to as “onion services,” or
“hidden services” that resemble websites on the surface web but have web
addresses that end in “.onion”. Both the computer hosting the onion service and
user accessing it are theoretically untraceable because their physical location and
other identifying information is masked behind layers of routing and encryption.

        (U) As noted above, users access the dark web for many legitimate reasons.
For example, major press outlets, social media, and other mainstream
organizations maintain sites on the dark web. However, the dark web’s anonymity
and low barriers to entry have attracted scores of criminals that engage in a wide
variety of illegal activity in plain sight. Darknet marketplaces (DNM), forums, and
other onion services are used to sell or provide fentanyl, heroin, cocaine, and other
illegal drugs; firearms and explosives; chemical, biological, radiological, and nuclear
materials; child sexual abuse material; malware and other computer hacking tools;
fraudulent identification documents; money laundering services; stolen financial
information and intellectual property; and other illicit goods and services. Dark web
users generally pay for these illicit products and services with cryptocurrencies,
such as bitcoin. 4

       (U) According to the Department, Tor and the existence of DNMs is one of
the greatest impediments to its efforts at disrupting cybercriminal activities. 5 A
related challenge for law enforcement is the resiliency of DNMs and forums.
Europol reported that over 100 DNMs offering drugs have operated from 2010 to
2018, usually lasting less than a year before closing due to law enforcement action,
scams, hacking, or voluntary exits. 6 For several years now, prominent DNMs have
been shuttered by law enforcement for alleged violations of federal laws—including
distribution of controlled substances, money laundering, access device fraud, and
identity theft—just to be immediately replaced by successor DNMs to which vendors
and buyers migrate. Online child exploitation communities provide another
example of this persistent problem. According to the FBI, as of May 2019, there
were at least 30 child sexual abuse material sites operating openly on the dark
web, including 1 site that obtained 150,000 new members within its first 7 weeks of
operation. Site memberships grow to this level due to law enforcement difficulties
in developing sophisticated techniques to identify both website operators and users
who are engaging in criminal activity on a global scale.


       3 (U) Tor Project, “Overview,” https://2019.www.torproject.org/about/overview.html.en

(accessed January 2, 2020).
        4 (U) Kristin Finklea, Dark Web, R44101 (Congressional Research Service, March 10, 2017),

https://fas.org/sgp/crs/misc/R44101.pdf (accessed September 10, 2018), 12.
         5 (U) U.S. Department of Justice, Report of the Attorney General’s Cyber Digital Task Force,

July 2, 2018, https://www.justice.gov/ag/page/file/1076696/download (accessed September 11,
2018), 123.
        6 (U) Europol supports law enforcement authorities throughout the European Union in their

fight against terrorism, cybercrime, and other serious and organized forms of crime. Europol, Darknet
Markets Ecosystem, April 2018, http://www.emcdda.europa.eu/publications/posters/2018/darknet-
markets-ecosystem en (website pdf accessed July 19, 2019).


                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                   2
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 8 of 59 PageID# 7583
                      UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



(U) FBI Dark Web Responsibilities

       (U) FBI’s responsibility for investigating federal criminal activity on the dark
web is primarily shared by four operational units and two support units located
within the FBI’s Criminal Investigative Division, Cyber Division, and Weapons of
Mass Destruction Directorate. 7

                                                       (U) Figure 2
                       (U) FBI Components Responsible for Dark Web
                                 Investigations & Support 8

                                                         Weapons of Mass Destruction             Investigative Unit
                        National Security Branch
                                                                Directorate                        [Operations]

                                                                                           Money Laundering, Forfeiture,
     Director




                                                                                              and Bank Fraud Unit
                                                                                                     [Support]


                                                                                           Hi-Tech Organized Crime Unit
                                                         Criminal Investigative Division
                                                                                                   [Operations]


                                                                                           Child Exploitation Operational
                                                                                                        Unit
                      Criminal, Cyber, Response, and                                                [Operations]
                             Services Branch
                                                                                            National Cyber Investigative
                                                                                                 Joint Task Force
                                                                                                     [Support]
                                                                 Cyber Division
                                                                                             Major Cyber Crimes Unit
                                                                                                   [Operations]

 (U) Source: FBI

        (U) FBI dark web investigations target onion service administrators and
moderators of sites engaged in illegal activities, and the technical infrastructure of
such dark web sites; vendors and content producers of illegal goods and services;
money launderers; and customers of illicit goods. Darknets, such as Tor, provide
an unprecedented level of anonymity to individuals surfing the dark web, which
limits the investigative options available to identify these persons. In an effort to
identify those engaged in dark web criminal conduct, the FBI initiates Undercover
Operations (UCO), an investigative method that must be conducted in accordance




         (U) FBI officials said the Counterterrorism and Counterintelligence Divisions conduct minimal
           7

dark web-related work. Therefore, we did not include them in this audit.
           8   (U) Additional detail on each operational and support unit can be found in the Audit Results
section.


                      UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                                3
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 9 of 59 PageID# 7584
                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



with Department and FBI policies. 9 Dark web UCOs usually involve a series of
related undercover activities over a period of time by an FBI Online Covert
Employee (OCE). OCEs are FBI personnel who construct or assume false online
personas and then interact with users to gather information on a subject or to build
credibility.

      (U//LES) Additionally, the FBI often relies on investigative techniques, such
as controlled purchases or deliveries. For instance, FBI OCEs will purchase
narcotics from a vendor on the dark web,
                                                                      with the end
goal being to identify and arrest the vendor. In another example,

                                                                            with the end goal being
to identify and arrest the customer upon his or her


(U) OIG Audit Approach

        (U) The objective of this audit was to assess the FBI’s implementation of its
dark web strategy. Our audit generally covered, but was not limited to, the FBI’s
activities from October 2014 through April 2019. To accomplish our objective, we
reviewed:
        •   (U) the dark web strategies of the FBI’s Hi-Tech Organized Crime Unit (Hi-
            Tech OC Unit), Child Exploitation Operational Unit (CEOU), Investigative
            Unit (IU), and Major Cyber Crimes Unit (MCCU) (collectively referred to as
            the operational units) to determine if they were documented; contained
            objectives and initiatives supported by performance measures; and had
            been disseminated throughout the FBI;
        •   (U) the operational units’ investigative efforts, to determine if they
            aligned with their strategies;
        •   (U) the operational units’ technological tool development and acquisition
            efforts to determine if they are equipped to identify criminal actors on the
            dark web;
        •   (U) FBI’s dark web cryptocurrency support and training; and
        •   (U) FBI’s entry of subject monikers and other investigative data into its
            deconfliction system, in accordance with Department policy.

      (U) Appendix 1 contains a more detailed description of our audit objective,
scope, and methodology. Appendices 2 and 3 contain a list of acronyms and a
glossary of key terms, respectively.


         9 (U) This includes the FBI’s Domestic Investigations and Operations Guide, which applies to

all investigative and intelligence collection activities conducted by the FBI within the United States, in
the U.S. territories, or outside the territories of all countries. The guide aims to ensure that all
investigative and intelligence collection activities are conducted within constitutional and statutory
parameters and that civil liberties and privacy are protected.


                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                     4
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 10 of 59 PageID# 7585
               UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



                              (U) AUDIT RESULTS
         (U//LES) Our audit resulted in a number of findings regarding the FBI’s dark
 web approach. While the FBI does not have a formal FBI-wide dark web strategy,
 its operational units execute individual dark web strategies—some documented,
 others not—containing varying degrees of comprehensiveness. We believe the FBI
 could improve its dark web investigative and strategic planning efforts by
 establishing a coordinated FBI-wide approach that incorporates dark web needs
 while recognizing the unique operational requirements of its investigative units that
 operate on the dark web. In the absence of such an approach, we identified
 ambiguous dark web investigative responsibilities that have resulted in
 inefficiencies and redundancies. For example, two critical FBI units were essentially
 competing by actively developing separate strategies related to targeting DNM
 administrators and technical infrastructure, with both units believing they were best
 equipped to handle these responsibilities. FBI officials informed us that the
 resulting investigative ambiguity remains unresolved, and according to a field office
 Special Agent, has led to countless deconfliction discussions and investigative
 inefficiencies. We also found that in the absence of an overarching FBI dark web
 approach, its investigative tool development and acquisition activities were
 fragmented. This has led to inefficiencies in the development, acquisition, and
 utilization of investigative tools. We also identified coordination weaknesses in
 handling dark web                      Furthermore, an FBI-wide dark web approach
 could help the FBI provide more agile and relevant dark web training. FBI and OIG
 also separately identified redundancies between its two Virtual Currency Teams in
 the areas of training, outreach, and cryptocurrency tracing, which demonstrates the
 need for the FBI to complete an FBI-wide cryptocurrency support strategy in
 concert with its development of an FBI-wide dark web approach. Lastly, we
 identified internal control deficiencies pertaining to the entry of dark web
 investigative data into a Department-mandated deconfliction system. We elaborate
 on each of these findings below.

 (U) FBI’s Dark Web Approach

         (U) There is no requirement that the FBI develop or maintain a formalized
 bureau-wide dark web strategy, and we found that the FBI does not have one.
 Instead, FBI operational units were executing individual dark web strategies—some
 documented, others not—with varying degrees of comprehensiveness. Senior FBI
 officials with whom we spoke had mixed opinions on the value of establishing such
 a formalized FBI-wide strategy. Some of these officials considered it unnecessary
 because the dark web is just a medium or platform to commit a crime and
 represented a small percentage of their unit’s operations, or because it did not
 make sense to have an overarching strategy for multiple divisions with different
 missions and goals. However, other FBI officials believed that an overarching
 strategy, or at least centralization of mutual activities, would be beneficial.
 Department officials outside the FBI, particularly from the Criminal Division, have
 recognized the need for a government-wide dark web strategy, having created the
 Department Dark Web Strategic Planning Group in 2017 to “devise, cultivate, and



               UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                          5
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 11 of 59 PageID# 7586
                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



                                                           implement comprehensive strategies
                                                            to investigate, prosecute, and deter
                                                            serious criminal activity occurring via
                                                            the Dark Web.” The Dark Web
           (U) AlphaBay Takedown                            Strategic Planning Group aims to
             (Operation Bayonet)                            develop a nationwide dark web
                                                            strategy that focuses on key
     (U) Prior to its shutdown in July 2017,
     AlphaBay was the largest darknet
                                                            challenges and issues. As of March
     marketplace on Tor. Users could buy and sell           2020, the group was still developing a
     drugs, firearms, malware, identity                     formalized strategy. Members of the
     documents, and other illegal products and              group include the FBI; Drug
     services. AlphaBay was reported to have
     serviced more than 350,000 users and                   Enforcement Administration (DEA);
     40,000 vendors.                                        Criminal Division; Department of
                                                            Homeland Security, Homeland
     (U) Operation Bayonet, led by the FBI’s
                                                            Security Investigations; U.S. Postal
     Sacramento Field Office, was a joint
     international operation that dismantled                Inspection Service; and Internal
     AlphaBay’s servers, arrested the site’s                Revenue Service, Criminal
     administrator, and seized $25 million in               Investigation Division.
     cryptocurrency and assets. Operation
     Bayonet funneled departing AlphaBay users
     into the Hansa darknet marketplace, which                    (U//LES) We found that
     had been covertly seized and controlled by            operational units working on dark web
     the Dutch National Police, enabling the               investigations have developed unique
     collection of information related to the site’s
     moderators, vendors, and users.
                                                           areas of specialization. For instance,
                                                           the WMD Directorate’s Investigative
                                                           Unit (IU) has extensive experience
                                                           operating                        and is
                                                           constantly engaged with the
                                                           international law enforcement
                                                           community. The CEOU is

                                                             The MCCU has cadres of
                                                cyber agents with networking and
                                                programming backgrounds and
                                                expertise targeting technically
                                                sophisticated cyber actors, and taking
                                                down dark web infrastructure, such as
                                                AlphaBay (see text box); and the Hi-
                                                Tech OC Unit, though relatively new
 to the space, has established the largest FBI investigative presence on the dark
 web and is emerging as a key player in the areas of training

         (U) In the absence of an FBI-wide dark web strategy, we assessed the unit-
 level strategies according to FBI’s internal strategic planning standards to
 understand their approaches and identify commonly shared objectives and
 initiatives. We then assessed whether the objectives and initiatives were supported




                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                       6
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 12 of 59 PageID# 7587
                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 by measures, targets, and milestones, consistent with the FBI’s strategic planning
 standards. 10

        (U) We found that the Hi-Tech OC Unit had developed a written dark web
 strategy that included objectives and initiatives but lacked performance metrics to
 establish accountability and gauge success. The other three FBI operational units—
 CEOU, IU, and MCCU—could broadly convey their dark web investigative and
 planning approaches but did not maintain comprehensive strategies. As described
 in greater detail below, we summarized each of the operational units’ dark web
 strategies and compared their concepts.

 (U) Hi-Tech OC Unit’s Formalized Dark Web Strategy

         (U) In March 2017, the FBI created the Hi-Tech OC Unit in response to a
 determination by the Criminal Investigative Division that it did not have a clear
 understanding of the extent that criminals were utilizing high-tech tools on the
 Internet. In January 2018, the Deputy Attorney General directed the FBI and the
 DEA to develop a strategy to target, identify, and dismantle online opioid vendors,
 particularly those trafficking synthetic opioids, such as fentanyl. 11 The Hi-Tech OC
 Unit received a significant funding and personnel enhancement in 2018, and was
 tasked with managing the Joint Criminal Opioid Darknet Enforcement (J-CODE)
 initiative to focus on the trafficking of fentanyl and other opioids on the darknet. 12
 The Hi-Tech OC Unit aims to disrupt and dismantle transnational organized criminal
 groups that use the darknet to perpetuate the opioid epidemic by targeting their
 technical infrastructure, administrative team, vendors, and buyers.

       (U) The Hi-Tech OC Unit was the only FBI operational unit required to
 develop a dark web strategy, as evidenced by the January 2018 Deputy Attorney
 General directive to target the distribution of fentanyl and other opioids, and by its
 organizational responsibilities to “develop strategies to undermine confidence in the
 Darknet” and “create a formalized process to prioritize DNMs, vendors, and
 administrators….” The Hi-Tech OC Unit created a “Darknet Criminal Enterprise
 Strategy,” or strategy map in January 2018 to articulate its dark web approach,
 thereby fulfilling these requirements. The fiscal year (FY) 2019 strategy map,

         10   (U) According to the FBI’s strategic planning standards: “objectives” are action-oriented
 and require the FBI to frequently evaluate progress to ensure it is performing those actions correctly;
 “initiatives” are projects that help accomplish objectives; “measures” are performance indicators that
 help assess progress against a particular objective; “targets” are the desired level of performance that
 is defined with clear thresholds; and “milestones” are markers that ensure that initiatives remain on
 track.
         11(U) According to the National Institute on Drug Abuse, fentanyl and other synthetic opioids
 are the most common drugs involved in drug overdose deaths in the United States, and in 2017,
 60 percent of opioid-related deaths involved fentanyl compared to 14 percent in 2010.
         12 (U) FBI leads the J-CODE, which was directed to centralize the efforts of domestic partners
 to more effectively target online opioid vendors. As of January 2020, J-CODE members included the
 FBI, DEA, Bureau of Alcohol, Tobacco, Firearms and Explosives, and other DOJ components; U.S.
 Postal Inspection Service; Department of Defense; Defense Intelligence Agency; U.S. Customs and
 Border Protection; U.S. Department of Homeland Security; and the Financial Crimes Enforcement
 Network.


                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                    7
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 13 of 59 PageID# 7588
                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 pictured below, details the Hi-Tech OC Unit’s four dark web mission areas, or
 objectives, to: (1) deter buyers, (2) detect vendors, (3) dismantle administrative
 teams, and (4) disrupt infrastructure. Each of these objectives targets a threat,
 contains initiatives across different organizational perspectives, and includes
 support features and activities that span all levels of the strategy. The bulleted
 items shown in Figure 3 are the initiatives necessary to accomplish the objectives.

                                    (U) Figure 3
                    (U) Hi-Tech OC Unit Strategy Map FY 2019




 (U) Source: Hi-Tech OC Unit

         (U) The Hi-Tech OC Unit’s dark web strategy map provided a complete view
 of its dark web mission areas, objectives, and initiatives, and had been regularly
 updated. FBI officials investigating criminal dark web activities outside of the Hi-
 Tech OC Unit commented that the strategy map could help identify strategic
 overlap; better attain cohesion across different divisions; help brief senior
 management; and introduce new employees to the FBI’s dark web efforts.

       (U//LES) While the Hi-Tech OC Unit’s strategy map was the most
 comprehensive representation of an FBI unit-level dark web strategy that we
 encountered during the course of this audit, we identified potential areas of
 improvement. FBI strategic planning principles state that performance measures
 are necessary to help inform better decision making and communicate what a unit

                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                           8
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 14 of 59 PageID# 7589
                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 is trying to accomplish; define what success looks like; and mark the end of
 significant or impactful events. However, none of the Hi-Tech OC Unit’s strategy
 map objectives and initiatives were supported by metrics, targets, or milestones.
 Hi-Tech OC Unit officials stated that they had begun developing internal measures
 designed to complement their strategy map, including targets for opening
 investigations into      the most prolific DNMs or at            vendors. Further,
 though the Hi-Tech OC Unit had developed its first strategy map in 2018, it had not
 distributed the strategy to its squads located in FBI field offices until the OIG
 inquired about it. The Hi-Tech OC Unit’s strategy map is a useful tool for the unit
 itself as well as the FBI field offices, and we believe that the development of a
 coordinated FBI-wide dark web approach could further improve the Hi-Tech OC
 Unit’s strategic efforts. As discussed in greater detail below, it could also address a
 concern the Hi-Tech OC Unit shared with us about overlapping investigative
 responsibilities. As the Hi-Tech OC Unit undertakes the effort to develop
 performance measures within the unit, a better understanding of available
 resources outside of the unit and clarity on its investigative responsibilities should
 allow for even more targeted and achievable performance measures.

         (U) The Hi-Tech OC Unit’s UCOs Can Better Focus on the Targeting of Opioid
         Vendors

        (U) To assess whether the Hi-Tech OC Unit’s dark web efforts aligned with its
 dark web strategy, we reviewed and compared Hi-Tech OC Unit statistics and UCOs
 to the four mission objectives outlined in its strategy map in Figure 3. 13 We found
 that the Hi-Tech OC Unit had executed operations and established numerous UCOs
 to address each of the four objectives.

        (U) To gauge whether the Hi-Tech OC Unit’s efforts aligned with its strategic
 priority to target fentanyl and other opioid distributors on the dark web, we
 reviewed the Hi-Tech OC Unit’s drug seizure statistics, which includes controlled
 narcotics purchases and physical seizures from vendors and buyers. As shown in
 Figure 4, opioids (fentanyl, heroin, and other opioids), which are J-CODE’s highest
 priority, accounted for 34 percent of the Hi-Tech OC Unit’s seizures, including
 fentanyl which accounted for 9 percent. 14




         13  (U) The OIG’s assessment was conducted using an earlier version of the strategy map from
 2018. We included the 2019 version in Figure 3 because it is the current iteration and has objectives
 and initiatives quite similar to the 2018 version.
         14 (U) Hi-Tech OC Unit officials stated that the drug seizure statistics may include buyer
 seizures but that the vast majority of seizures are from vendors.


                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                    9
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 15 of 59 PageID# 7590
                 UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



                                         (U) Figure 4
              (U) Number of Hi-Tech OC Unit Seizures, by Drug Type
                     February 2018 through August 2019 15



                            Other Drugs, 84,
                                                                      Fentanyl/
                                  20%
                                                                    Narcotics laced
                                                                    with Fentanyl,
                                                                       40, 9%



                Methamphetamine/               Opioids, 146,
                Amphetamine, 124,                                  Heroin, 79, 18%
                                                   34%
                      29%



                                                                  Other Opioids, 27,
                                                                         6%

         Marijuana, 26,           Cocaine, 49,
              6%                     12%


   (U) Source: FBI

       (U//LES) A senior Hi-Tech OC Unit official explained that when encountering
 vendors selling multiple drugs, including fentanyl, the Hi-Tech OC Unit’s fentanyl
 mitigation plan requires agents to
                                                   This is a safety precaution to
 mitigate the risks associated with                                     and may
 provide some explanation for the low fentanyl seizure percentage.

        (U) Table 1 lists the Hi-Tech OC Unit’s opioid-related seizure
 accomplishments across FBI field divisions. According to Hi-Tech OC Unit officials,
 the top four field divisions were successful for various reasons, including having
 personnel with the most technical knowledge, being co-located with cyber squads,
 receiving strong support from field division supervisors, and having outside
 resources available, such as private sector partnerships.




           15 (U) The Deputy Attorney General mandated the FBI and DEA establish a strategy by

 February 16, 2018. Figure 4 contains the Hi-Tech OC Unit’s 429 seizures from February 17, 2018,
 through August 28, 2019. “Other Drugs” includes GHB/GBL, LSD, MDMA/Ecstasy, Prescription Drugs-
 illegally used, and steroids. The difference in this figure’s total percent is due to rounding.


                 UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                 10
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 16 of 59 PageID# 7591
                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



                                      (U) Table 1
             (U) Hi-Tech OC Unit Opioid Seizures, by Field Division
                                                  (U)
                                                                      (U//LES)
                                                Months     (U//LES)
                                                                       Opioid
                                   (U) Date     Elapsed    Total
              (U//LES) Division                                       Seizures
                                  Established    (thru     Opioid
                                                                        per
                                                  Aug.    Seizures
                                                                       Month
                                                 2019)
                                    3/15/2019         5
                                    1/25/2018        19
                                    4/17/2018        16
                                    4/17/2018        16
                                     4/5/2019         4
                                   11/13/2018         9
                                     5/7/2018        15
                                    4/17/2018        16
                                    4/17/2018        16
                                    10/1/2018        10
                                     4/2/2018        16
                                   11/13/2018         9
                                   10/31/2018         9
                                     5/7/2018        15
                                    1/24/2019         7
                                    1/15/2019         7
                                   10/30/2018         9
                                   10/16/2018        10
                                    10/1/2018        10
                                     8/2/2019         0
                                    7/18/2019         1
                                                  TOTAL                   N/A
           (U) Source: FBI

        (U//LES) Conversely,           field divisions had not recorded any opioid
 seizures and several others reported few. For those field divisions not reporting
 any seizures,            just established their UCOs at the time of our review, and
 another was operated by a healthcare fraud squad focused on non-opioid narcotics
 that was set to expire because of a lack of resources and production. Although the
 Hi-Tech OC Unit can only encourage field divisions on who to target, the Hi-Tech OC
 Unit provided UCOs the J-CODE funding necessary to operate, and according to Hi-
 Tech OC Unit officials, established these UCOs with the understanding that large-
 scale opioid vendors were the priority target. After discussing the opioid seizure
 results with the Hi-Tech OC Unit, a senior unit official indicated that they needed to
 track field divisions’ opioid-related efforts more closely and provide additional
 training. Subsequently, the Hi-Tech OC Unit contacted some of the field divisions
 to reaffirm the J-CODE mission and in September 2019, held a meeting with group
 supervisors from the above-listed field divisions to discuss the OIG’s findings.

        (U) In conclusion, we note that the Hi-Tech OC Unit’s J-CODE effort primarily
 targets the principal DNMs that are facilitating the distribution of illicit narcotics,
 including fentanyl and other opioids. However, Hi-Tech OC Unit seizure statistics
 indicate that several UCOs are not sufficiently prioritizing the targeting of dark web

                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                           11
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 17 of 59 PageID# 7592
                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 illegal opioid vendors—the primary focus of the J-CODE initiative. Accordingly, we
 recommend that the FBI ensure that the Hi-Tech OC Unit’s efforts on the dark web
 sufficiently target vendors trafficking fentanyl and other opioids in a manner
 consistent with the priorities articulated by the Deputy Attorney General.

 (U) Three Operational Units did not Maintain Formalized Dark Web Strategies

        (U) The Child Exploitation Operational Unit (CEOU), Investigative Unit (IU),
 and Major Cyber Crimes Unit (MCCU) broadly conveyed their dark web approaches
 but generally did not maintain comprehensive dark web strategies with objectives
 and initiatives, complete with performance measures, such as metrics, targets, and
 milestones.

       (U) Child Exploitation Operational Unit

         (U) CEOU is responsible for investigating criminal violations pertaining to the
 illegal production, distribution, receipt, and possession of child pornography and
 targets the sexual exploitation of children on the dark web. FBI first began
 encountering onion services dedicated to child sexual abuse material (CSAM) in
 2007. By 2015, according to an FBI intelligence report, Tor onion services housed
 a greater volume of CSAM than ever previously observed by the FBI in one online
 location. In December 2017, another FBI intelligence report concluded that one
 such onion service was the largest known online population of CSAM offenders, with
 over 1 million unique registrations.

         (U) CEOU did not maintain a formalized, comprehensive dark web strategy.
 CEOU’s then Unit Chief was skeptical of developing a written unit-level dark web
 strategy, noting that the dark web is just an enabling technology to commit crime.
 However, when the Hi-Tech OC Unit’s strategy map was provided for reference, this
 official agreed that the CEOU shared common objectives and initiatives with other
 units in the areas of training, infrastructure exploitation, and coordination. Another
 senior CEOU official believed that a prospective CEOU version of the strategy could
 be organized similar to the Hi-Tech OC Unit’s, but instead of focusing on DNM
 buyers and vendors, would target CSAM users and producers.

        (U//LES) CEOU uses a combination of traditional and highly technical tools
 and techniques on the dark web. Traditional law enforcement tactics included
 exploiting onion service server configuration errors and mistakes in anonymization
 use; and conducting open source research. CEOU’s counterparts—including the Hi-
 Tech OC Unit and Investigative Unit—have more traditional techniques at their
 disposal to identify darknet criminals. For instance, these units used controlled
 purchases or sales of tangible goods that required shipment through the mail,
                                                            and cryptocurrency




                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                           12
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 18 of 59 PageID# 7593
                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 tracing. These options were typically unavailable to the CEOU because the content
 was digital so there was                    , and cryptocurrency tracing was not
 an option because cryptocurrency was
 usually not involved; instead, the CSAM
 was the currency.

        (U) With fewer traditional
 investigative options than its FBI dark                (U) Playpen Takedown
 web counterparts, the CEOU’s                            (Operation Pacifier)
 investigative approach was primarily
                                                  (U) Playpen had been operating on the Tor
 driven by advanced technical options             network since August 2014 and was
 available to identify users. This was best       involved in the production, advertisement,
 demonstrated by Operation Pacifier,              and distribution of egregious CSAM.
 which through use of a network                   According to the FBI, it was the largest of
                                                  its kind bulletin board and website, with
 investigative technique (NIT) led to the         more than 150,000 registered users.
 worldwide identification of 8,000 Playpen
 users. Playpen was a Tor network                 (U) In February 2015, the FBI seized the
 bulletin board and website involved in the       Playpen web server and arrested a site
 production, advertisement, and                   administrator. However, according to the
                                                  FBI, seizing the web server did not provide
 distribution of egregious CSAM.                  law enforcement the IP address logs
 Operation Pacifier generated 7,586 leads;        necessary to identify and locate other
 887 arrests, including 55 hands-on-              administrators and thousands of Playpen
 abusers and 26 producers of child                users. Therefore, instead of shutting
                                                  down the site, the FBI assumed control of
 pornography; and 351 child recoveries. 16        Playpen for approximately 2 weeks and
 Operation Pacifier highlighted the difficult     obtained a search warrant to deploy a NIT
 and complex investigative choices that           on the server hosting the FBI controlled
 law enforcement confronts in this area.          site, enabling the FBI to identify
 FBI assumed control of a child                   thousands of Playpen users. According to
                                                  CEOU officials, as of June 2020, Operation
 exploitation site to continue to operate         Pacifier stood as the FBI’s most successful
 under law enforcement control in an              Tor-based operation ever conducted.
 effort to identify and arrest significantly
 more offenders (see text box). In
 addition, the FBI’s use of a NIT to identify thousands of Playpen users throughout
 the world resulted in complaints by internet privacy and security advocates, and the
 related prosecutions raised several legal questions. OIG takes no position on any of
 these issues in this report but includes, in Appendix 1, further information about
 this high-profile investigation and the issues that followed.

       (U) Operation Pacifier and similar previous efforts represented the CEOU’s
 operational approach—to apprehend onion service administrators, seize and
 operate the web server, and deploy a NIT from the seized server to identify as
 many CSAM consumers as possible. The rationale was that simply shutting down a
 dark web site without conducting adequate investigation into its administrators and



        16  (U) The FBI did not have statistics on the number of convictions resulting from Operation
 Pacifier. Statistics for hands-on-abusers and producers of child pornography are U.S. figures. The
 rest are worldwide.


                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                  13
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 19 of 59 PageID# 7594
                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 consumers was insufficient because they could migrate to another location,
 resulting in little or no disruption of access to CSAM.

        (U//LES) Replicating Operation Pacifier is contingent upon the availability of
 NITs, which requires computer exploits that the FBI is increasingly developing for
 national security purposes but not for criminal investigations, such as on the dark
 web. 17 In fact, the FBI has not
              and as a result, CEOU-driven case openings, indictments, arrests, and
 children identifications have significantly declined since that time. From April 2017
 through September 2019, the CEOU conducted an international investigation of the
 top 39 Tor onion services dedicated to the sexual exploitation of children, with a
 cumulative user-base of nearly 2.4 million users worldwide. During this timeframe,
 the FBI arrested or supplied information to other law enforcement agencies that led
 to arrests of 16 individuals, including 7 site administrators. CEOU officials indicated
 that they were satisfied with these results, even if the 16 arrests were far fewer
 than the nearly 900 that resulted from the NIT deployed in Operation Pacifier,
 because they reflected a change in its investigative strategy from focusing on
 identifying end users to more of an organized crime approach, targeting site
 administrators and leadership aimed at disrupting and dismantling the most
 egregious onion services. Table 2 compares the results of Operation Pacifier to the
 international effort beginning in April 2017.




        17 (U) Computer exploits are software, malware, or commands that can be used to take
 advantage of vulnerabilities in technology.


                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                14
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 20 of 59 PageID# 7595
                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



                                             (U) Table 2
                          (U) CEOU Statistical Accomplishments 18
                                          (U) OPERATION PACIFIER   (U) ONGOING OPERATIONS
                                         (JAN. 2015 – MAY 2017) (APRIL 2017 – SEPT. 2019)
                                         Identify and target all Target and disrupt/dismantle
                                         users of one onion      onion services and their site
       INVESTIGATIVE FOCUS               service                 administrators
       NO. OF ONION SERVICES
       INVESTIGATED                                             1                            39
       AGGREGATE USER-BASE                                150,000                     2,373,749
       NO. OF ONION SERVICES
       DISRUPTED AND/OR
       DISMANTLED 19                                             1                            12
       NO. OF USERS WITHIN
       DISRUPTED AND/OR DISMANTLED
       ONION SERVICE(S)                                   150,000                     1,373,499
       CASES OPENED
       (U.S. ONLY)                                           1,128                            10

       TOTAL ARRESTS                                           887                            16
         ADMINISTRATORS ARRESTED                                 3                             7
       INDICTMENTS
       (U.S. ONLY)                                             314                             3

       CHILDREN IDENTIFIED                                     351                             1
     (U) Source: FBI

         (U) As previously noted, the CEOU shifted in recent years from targeting all
 CSAM site users and consumers (such as in Operation Pacifier), to targeting site
 administrators who facilitated the communication and transmission of CSAM
 content. We find this shift concerning because the FBI and Criminal Division
 previously determined that simply shutting down a site was not sufficient, as
 consumers of this illicit content can migrate to other dark web locations, resulting in
 little or no disruption of access to CSAM. CEOU officials responded that the
 exponential growth of the threat forced the FBI to reprioritize its efforts and that
 this strategic shift was based on consultation with its international partners and the
 Department, and due to: (1) general agreement among the law enforcement
 community that investigation alone will not address the problem, (2) a lack of law
 enforcement and prosecutive resources to address mass numbers of individual
 investigations, and (3) the absence of advanced technical tools to target large
 numbers of end users.

         (U) We note here that our evaluation of the CEOU’s operational efforts was
 initially limited by the CEOU’s lack of consistent and readily available case statistics.
 CEOU tracked its investigative data in separate spreadsheets, databases, and a

        18   (U) CEOU statistics are worldwide, unless otherwise noted.
         19 (U) Disruptions are interrupting or inhibiting a threat actor from engaging in criminal or

 national security related activity. Dismantlement occurs when the targeted organization’s leadership,
 financial base, and supply network has been destroyed, such that the organization is incapable of
 operating and/or reconstituting itself.


                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                   15
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 21 of 59 PageID# 7596
                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 document containing narrative descriptions of a major operation and several spinoff
 investigations. CEOU’s documents collectively recorded inconsistent data, requiring
 CEOU personnel to manually normalize the data for comparison over time. By
 contrast, the Hi-Tech OC Unit and Investigative Unit generated their dark web data
 by querying Sentinel, the FBI’s automated case management system. CEOU could
 not initially generate a Sentinel report of its dark web casework because such cases
 did not contain an identifier that enabled the CEOU to distinguish them from its
 other investigative work. 20 Considering that, as of FY 2019, Tor continues to host
 the most egregious and voluminous CSAM content the FBI has seen on any
 platform, we believe that the CEOU needs to better track dark web case statistics to
 enable an accurate and complete assessment of its operational efforts.

        (U) Based on the above, we believe the CEOU would greatly benefit from the
 establishment of a coordinated FBI-wide dark web approach that considers the
 overarching needs of the FBI as well as the unique operational needs of units like
 the CEOU’s. An FBI-wide dark web approach could also establish baseline
 requirements that ensures that units like the CEOU better track their dark web
 investigative efforts in the Sentinel case management system.

        (U) Investigative Unit

         (U//LES) The WMD Directorate’s Investigative Unit (IU) is responsible for the
 oversight of investigations involving domestic and international WMD related
 matters and targets subjects who use the Internet—predominately the dark web—
 to illegally acquire, sell, or manufacture WMD. In June 2014, the IU initiated
                        to address the use of Internet-based technologies to discuss,
 refine, and promulgate accurate and actionable information regarding the illegal
 synthesis and use of WMD.

        (U//LES) IU officials acknowledged that while they did not maintain a concise
 strategy document similar to the Hi-Tech OC Unit’s strategy map to implement their
                        they concluded that one was not necessary because their
 strategy was articulated within their international and domestic engagement plan,
 as well as the                        standard operating procedures and Application
 for Undercover Authority. Although we agree that the international and domestic
 engagement plan was a sound strategic document that included objectives for
 engaging international partners, we found that the                        standard
 operating procedures and related Application for Undercover Authority were
 insufficient to address the remainder of the IU’s dark web strategy.

        (U//LES) First, we found that the standard operating procedures were
 outdated, and focused primarily on the procedures necessary to conduct
                        Further, the IU only began analyzing performance against the
 objectives stated in the Application for Undercover Authority in December 2017—
 more than 3 years after                was established. We found that the

        20 (U) For example, cases tagged with identifiers, such as “encryption” or “anonymizers” could
 capture dark web investigations, but also numerous non-dark web investigations. In September 2019,
 the CEOU used Sentinel to provide updated dark web case statistics.


                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                 16
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 22 of 59 PageID# 7597
                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 performance analysis consisted of ambiguous, non-measurable narrative
 descriptions. For example, the                       two most recent performance
 analyses determined that its objective to
                                                                  However, the
 performance analyses contained vague responses that did not validate this
 determination. Furthermore, we believe the Application for Undercover Authority is
 not intended for long-term strategic planning purposes, but to state the current
 action plan for an undercover operation and to request legal authorities and
 authorization to initiate or continue the operation.

        (U//LES) As noted in Figure 5 below, the                        began to show
 a general decline in disruptions and arrests after 2016, which IU officials attributed
 to challenges, such as keeping pace with subjects’ tradecraft;



                                        (U) Figure 5
          (U//LES)                        Statistical Accomplishments
                       October 2014 through December 2018

                                             85
                             80
                                                                           76

                                                            63




              31
                                             25             25
                                                                           14
                              6              22
              1                                             16
                                   4                                       11
             2014 1         2015             2016          2017           2018
                               Disruptions    Arrests   Detections


    (U) Source: FBI

        (U//LES) We recognize that, in the absence of a formal unit-level strategy,
 the IU has achieved operational successes through its identification and targeting of
 subjects using the dark web to illegally acquire, sell, or manufacture WMD. From
 October 2014 to December 2018, FBI statistics show that the
 detected 335 subjects, arrested 69 individuals, and achieved 56 disruptions.
            engaged more than 29 international partners to detect, disrupt, and
 arrest buyers and sellers of WMD on the dark web, with                         of arrests
 occurring outside of the United States. It also produced              intelligence
 products, conducted multiple distance learning sessions, and provided operational
 briefings to foreign partners to foster a better working relationship. However, we
 believe that even greater success would be possible with a coordinated FBI-wide
 approach that could consider cross cutting issues experienced by the IU, such as

                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                             17
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 23 of 59 PageID# 7598
                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 keeping pace with evolving tradecraft and the latest investigative tools and
 technologies,


        (U) Major Cyber Crimes Unit

        (U) MCCU’s mission is to identify cyber threats to U.S. interests posed by
 cybercriminal actors, aid field office investigators who are aggressively pursuing the
 threat, and to ultimately defeat the cyber threat actors. MCCU focuses on
 numerous violations, targets, and intangible goods on and off the dark web,
 including botnets, malware, ransomware, banking trojans, business email
 compromise, Internet fraud, and cyber forums and marketplaces. On the dark web,
 the MCCU aims to locate administrators, vendors and buyers of illegal hacking tools
 and dismantle the associated infrastructure.

        (U) Like the CEOU and IU, MCCU did not maintain a formalized,
 comprehensive dark web strategy. MCCU officials initially said this was because its
 dark web efforts were a small component of its broader cyber strategy. However,
 these officials acknowledged that the MCCU needed to better define how it
 measured investigative success on the dark web. MCCU therefore drafted a dark
 web strategy in February 2019 that contained objectives, initiatives, and
 performance measures. However, this strategy was never finalized because new
 senior MCCU officials decided that their predecessors’ draft dark web strategy was
 unnecessary. These officials stated that any strategy developed by the MCCU
 should address the entire unit and not be specific to technologies, such as Tor. 21

        (U) One preliminary objective of the February 2019 draft MCCU dark web
 strategy was to identify, dismantle, and seize infrastructure that facilitates
 cybercriminal activity on the dark web. MCCU planned to accomplish this objective
 by tracking performance metrics, such as the amount of infrastructure dismantled
 and seized. Former MCCU senior officials believed such a strategy could help their
 unit measure its investigative impact on the dark web, justify requests for
 additional resources and technical capabilities, and coordinate investigative and tool
 acquisition efforts enterprise-wide. Current MCCU officials remained skeptical of
 the value of developing a dark web strategy but they acknowledged that it could
 help improve visibility of the different tools and techniques available throughout the
 FBI; assist with deconfliction; and be used as a basis to improve investigative
 consistency between the operational units.

        (U) Through our review of operational records and interviews conducted, we
 found that the MCCU’s dark web efforts were generally consistent with its
 investigative approach. Following the AlphaBay takedown (see text box on page 6),
 the MCCU established a national dark web initiative to investigate, disrupt, and
 dismantle illicit dark web marketplaces and forums. MCCU also established several
 undercover operations to investigate onion services marketing illegal cyber-specific


        21 (U) As of September 2019, the MCCU had not developed a strategy for the unit’s overall
 cybercriminal investigative efforts.


                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                 18
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 24 of 59 PageID# 7599
                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 goods; and to collect intelligence, identify emerging schemes, and gather evidence
 in support of criminal investigations.

         (U) However, our evaluation of the MCCU’s operational efforts was limited by
 its lack of statistics. Specifically, the MCCU could not generate a report in Sentinel
 of its dark web casework because those cases did not contain an identifier that
 enabled the MCCU to distinguish them from its other investigative work. Without
 those statistics, the MCCU could not comprehensively and consistently evaluate its
 dark web accomplishments over time. For example, the MCCU could not provide
 reliable data pertaining to the number of disruptions and dismantlements of DNMs,
 forums, money laundering services, and other illegal onion services for all
 investigations related to the dark web. MCCU lacked data on its enforcement
 efforts against hackers and dark web merchants of stolen accounts and financial
 information.

        (U) Considering that the dark web is one of the MCCU’s top cybercriminal
 threats and—according to the Department’s Cyber Digital Task Force—“one of the
 greatest impediments to the Department’s efforts,” we believe that the MCCU needs
 to better track dark web case statistics to enable an accurate and complete
 assessment of its operational efforts in this area. Furthermore, one of the
 impediments to the MCCU’s abovementioned effort to draft a dark web strategy was
 that they did not have the data necessary to assess their strategic progress. As we
 noted above when discussing the CEOU, the creation of a coordinated FBI-wide
 dark web approach could help FBI units establish baseline requirements that ensure
 that they adequately track their dark web investigative efforts in the Sentinel case
 management system.

 (U) Ambiguous Investigative Responsibilities

         (U) FBI’s investigative responsibilities on the dark web, from a threat
 perspective, are generally divided among divisions and units in a manner that
 aligns with each component’s mission and objectives. For instance, the IU targets
 the purchase and sale of chemical, biological, radiological, nuclear, and explosive
 materials on the dark web; and the MCCU and Hi-Tech OC Unit target vendors of
 illegal hacking tools and narcotics, respectively. However, investigative
 responsibilities appear ambiguous when targeting centralized DNM administrators
 and technical infrastructure, stolen cards/accounts, money laundering, and
 counterfeit items.




                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                           19
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 25 of 59 PageID# 7600
                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



                                       (U) Figure 6
                      (U) Investigative Responsibility, by Threat




            (U) Source: FBI and OIG

        (U//LES) Before the Hi-Tech OC Unit was created, the FBI Cyber Division
 (CyD) was responsible for targeting DNM administrators and infrastructure. 22 At
 the field level, the FBI’s Sacramento field office Cyber Squad led the investigation
 that shuttered AlphaBay and arrested its administrator. Another FBI field office
 Cyber Squad investigated the administrator and technical infrastructure of



       (U) However, the March 2017 establishment of the Hi-Tech OC Unit and its
 emphasis on targeting drug trafficking on the dark web (particularly fentanyl and
 other opioids) created questions about which unit is best situated and has the
 organizational mandate to target DNM administrators and technical infrastructure.

       22(U//LES) As of August 2018, CyD was targeting some of the major DNMs,
       Wall Street,


                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                             20
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 26 of 59 PageID# 7601
                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 Both the Hi-Tech OC Unit and MCCU were essentially competing by developing
 strategies that emphasized the disruption and dismantlement of DNM
 administrators and infrastructure. Early in our audit, both believed their units and
 field office squads were best situated to target them. 23 A field office Special Agent
 explained that the lack of clarity regarding investigative responsibilities between the
 units had led to countless deconfliction discussions as well as inefficiencies in
 investigations in order to deliberate on which unit is the lead investigator versus
 providing support. This Special Agent expressed the need for the FBI to establish a
 policy that assigns responsibilities over dark web investigations. FBI unit-level
 officials agreed, stating that the establishment of a framework to resolve
 investigative overlap and ambiguity could enhance coordination and better facilitate
 the assignment of targeting responsibilities throughout the field.

         (U) Department officials familiar with FBI dark web investigations also
 observed the lack of clarity about investigative responsibilities, noting that the
 border between the CID and CyD is ill-defined and hard to solve because the dark
 web falls right on the dividing line. Senior FBI Executives acknowledged that there
 was an overlap of responsibilities but were hesitant to “draw hard lines” for
 investigative responsibilities since the environment changes quickly and would limit
 the FBI’s flexibility. The Hi-Tech OC Unit anticipated this challenge, stating in its
 establishing document that one of its responsibilities was to “coordinate with Cyber
 Division, as well as other sections within [CID], to develop joint strategies and to
 define clear investigative and program management lanes.” (OIG’s emphasis in
 italics). CyD determined in a FY 2019 strategy document that to address
 cybercriminal activity, it would need to develop and implement a strategy to
 integrate cyber resources with CID resources to develop and share skillsets across
 different programs. Though our fieldwork has determined that the Hi-Tech OC Unit
 and MCCU coordinate frequently and amicably, this ambiguity remains unresolved
 and, according to an FBI official, as of May 2019 had reached an impasse at the
 unit level. In June 2019, the MCCU rotated its dark web program management and
 the new Program Managers explained that the MCCU no longer intended to target
 administrators and infrastructure on drug predominant DNMs, seeming to alleviate
 the issue. While the current program management had shifted the MCCU’s focus, a
 future rotation of program management may have differing ideas when it comes to
 investigative priorities.

        (U) According to FBI officials, similar ambiguities exist in other dark web-
 related violations, such as money laundering, stolen cards/accounts, and
 counterfeit items. Money laundering, for instance, falls within the organizational
 scope of the Hi-Tech OC Unit, MCCU, and the Money Laundering, Forfeiture, and
 Bank Fraud Unit (MLFBU). The Hi-Tech OC Unit’s establishing document stated that
 it was responsible for targeting transnational criminal enterprises engaged in money

         23  (U//LES) Hi-Tech OC Unit officials believed that since major DNMs predominantly traffic
 narcotics and are hierarchical criminal enterprises, the Hi-Tech OC Unit should be the lead investigator
 focused on DNM administrators and infrastructure. Conversely, MCCU officials believed they best
 equipped to handle these responsibilities because they have cadres of cyber agents throughout the
 field, have expertise targeting technically sophisticated cyber actors,



                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                   21
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 27 of 59 PageID# 7602
                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 laundering through sophisticated and technical means. MCCU had a “money-
 laundering-cyber” case classification and worked several cases against online
 currency exchangers because cybercriminals use these services as a cash-out
 mechanism for cyber illicit proceeds. However, the FBI’s anti-money laundering
 effort is housed in the MLFBU, especially for third-party facilitators that have no
 connection to a particular crime but function as service providers that set up shell
 accounts, bank accounts, and cryptocurrency wallets to move money for criminals.
 MLFBU officials said that third party facilitators are their main threat and that
 investigating them requires significant knowledge of banking and financial systems.
 These officials were concerned that such cases being investigated outside of its
 purview were being directed to personnel without the requisite knowledge or
 skillset.

         (U//LES) Another example of ambiguous responsibility was the FBI’s
 investigation of firearms (e.g., handguns and rifles) on the dark web. Based on our
 interviews with FBI staff, the Hi-Tech OC Unit has unofficial responsibility for
 investigating firearms trafficking on the dark web. Our review of the Hi-Tech OC
 Unit’s then            identified       predicated subject advertising firearms, and
 an FBI official informed us that the
                                        Through our work, we found that IU
 investigative subjects have frequently demonstrated an interest in purchasing
 firearms.
                                             Currently, if the IU encounters a subject
 whose sole intent is to acquire or sell firearms, it refers that subject to a law
 enforcement partner. IU officials had little familiarity with the Hi-Tech OC Unit’s
 capabilities investigating firearms on the dark web. In May 2019, the OIG brought
 to the FBI’s attention our concern that it had not sufficiently assessed the
 availability of firearms on the dark web and whether its investigative coverage was
 commensurate with the threat. In August 2019, the Hi-Tech OC Unit was considering
 the addition of a Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) analyst
 to its J-CODE team to target firearm sales on the dark web. If the Hi-Tech OC Unit
 decides to add the targeting of firearms vendors to its dark web strategy,
 coordination with ATF and the IU may be necessary.

        (U) We believe that the aforementioned lack of clarity across different
 investigative areas could result in redundant and inefficient work, or investigative
 assignments not aligned with FBI personnel skillsets, capabilities, tools, and
 resources. Further, units like the Hi-Tech OC Unit may have overlapping
 investigative priorities with other DOJ components, such as ATF, or external
 organizations, such as the Department of Homeland Security (DHS). We believe
 this further demonstrates the need for an FBI-wide approach to the FBI’s
 investigative efforts on the dark web.

 (U) Summary of the Benefits of Developing a Coordinated FBI-wide Dark Web
 Approach

       (U) As we discussed in the previous sections, we found that the four
 operational units are executing individual investigative strategies on the dark web—
 some documented, others not—with varying degrees of comprehensiveness.

                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                           22
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 28 of 59 PageID# 7603
                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 Although we recognize the importance of the operational units’ establishment of
 dark web strategies that are unique to their operational needs, we believe the
 development of a coordinated FBI-wide approach can help the operational units
 better implement their own strategies, while leveraging resources available beyond
 just the unit-level. For example, an FBI-wide dark web approach should:

    •   (U) provide investigative and support units a complete picture of the FBI’s
        capabilities that can be leveraged across mission areas;
    •   (U) limit the compartmentalization of information and help the FBI
        streamline, consolidate, and share each unit’s unique dark web knowledge
        and expertise, best practices, and resources related to common areas of
        interest;
    •   (U) help relevant FBI operational units strengthen and develop more targeted
        unit-level strategies that are unique to their individual program areas, better
        gauge success and accountability at the unit-level and better contribute to
        the overall Department effort to counter bad actors on the dark web;
    •   (U) clearly define investigative responsibilities on the dark web, such as more
        effectively addressing overlapping dark web objectives related to
        infrastructure exploitation and targeting administrators, thereby enabling the
        FBI to better manage its limited resources and avoid duplicative efforts;
    •   (U) ensure strategic continuity at every level, across program areas,
        especially when potentially disruptive leadership and other personnel
        changes can occur suddenly and with relative frequency;
    •   (U) provide baseline data collection guidelines to track operational units’ dark
        web investigative efforts and better inform FBI senior management and
        external stakeholders, such as the Department, of their accomplishments;
        and
    •   (U) introduce new employees to the FBI’s dark web efforts; and provide
        useful information and training opportunities to the field offices to assist in
        their prioritization and planning purposes.

        (U) Therefore, we recommend that the FBI develop a coordinated FBI-wide
 dark web approach that assesses enterprise-level needs, while considering the
 unique needs of its operational and support units. At a minimum, this strategy
 should address ambiguous or overlapping investigative responsibilities, and provide
 baseline data collection guidelines to track operational units’ efforts that position
 the FBI to provide useful and accurate information to internal and external
 stakeholders. Throughout the remainder of this report, we identify additional
 recommendations that we believe should be integral components of a newly
 developed FBI-wide dark web approach.

 (U) Tool Development and Acquisition Concerns

       (U//LES) FBI employs a variety of strategies—both conventional and
 technical—to find and obtain evidence, identify users and infrastructure, and
 apprehend perpetrators on the dark web. Though law enforcement tools and

                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                            23
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 29 of 59 PageID# 7604
                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 methods (e.g., use of OCEs and confidential human sources, partnering with other
 law enforcement agencies, open source intelligence, and the issuance of subpoenas
 to third parties) are important to dark web investigators, the need to develop and
 acquire new technologies is paramount to allow law enforcement to identify
 criminals and illicit sites operating on the dark web. Some investigative tools trace
 cryptocurrency transactions while other tools
                                                                          As expressed
 by the co-chair of the Department’s Dark Web Strategic Planning Group, the
 constant need to develop and acquire new technologies is one of the biggest
 challenges to conducting investigations of criminal activities on the dark web.

 (U) Operational Technology Division’s Diminishing Role Developing Tools Useful to
 Dark Web Investigations

       (U//LES) The Operational Technology Division (OTD) is responsible for the
 development and deployment of technology-based solutions for law enforcement
 operations. The Remote Operations Unit (ROU) within OTD’s
         provides computer network exploitation capabilities and online investigative
 techniques
                          ROU is                                                  and
 from approximately 2012 through 2017 was largely responsible for addressing FBI
 requests for tools useful to dark web investigations, having supported       such
 requests during this timeframe, including a first of its kind takeover of a Tor site
 and deployment of a network investigative technique (NIT) in 2012. 24 ROU’s
 former Unit Chief explained that the ROU worked with FBI divisions on several
 operations to identify Tor users, with each effort becoming increasingly
 sophisticated.

       (U//LES) ROU was instrumental in helping develop the NIT that enabled the
 CEOU to successfully identify thousands of users on Playpen (see text box on page
 13). Development of the NIT used for Operation Pacifier began in late 2014 and,
 according to ROU officials, required a significant commitment of the ROU’s time and
 resources. The effort cost approximately               prepare and conduct the
 operation, which included


        (U//LES) While the ROU has had critical involvement developing tools useful
 to dark web investigations, since 2017 the ROU’s role as an FBI source for such
 tools has eroded. Throughout 2018 and 2019, the ROU only processed            total
 requests for dark web support. ROU’s former Unit Chief said this was due to
 several factors, including:
    1. (U// LES)
                                                              (such as the NIT in Operation
       Pacifier), and


       24    (U//LES)
            A NIT enables investigators to uncover identifying information of target devices and users.


                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                    24
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 30 of 59 PageID# 7605
                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



    2. (U) resource prioritization to support the FBI’s highest mission priorities,
       which are national security-related; and
    3. (U// LES) ROU’s budget declining 18 percent from FY 2015 to FY 2018,
       resulting in fewer funds available for                    25



         (U//LES) ROU’s diminished dark web role left a void in the FBI’s enterprise-
 level investigative tool development efforts at a time when the FBI’s investigative
 presence on the dark web and need for sophisticated tools was growing.
 Specifically, after the FBI dismantled AlphaBay in 2017, the MCCU increased its
 operational footprint by
                                               26
                                                  By September 2018,

                                                 Establishing the Hi-Tech OC Unit in
 March 2017 increased investigative efforts against the trading of illicit goods and
 services on the dark web as well as recent increased efforts to disrupt and
 dismantle DNMs facilitating the distribution of fentanyl and other opioids. CEOU
 continues to investigate Tor hidden services, which as of FY 2019, hosts the most
 egregious and voluminous CSAM of any online platform.

         (U//LES) Despite the growing need for sophisticated tools, FBI operational
 units have continued to request ROU assistance developing tools for use on the
 dark web, with limited success. The widespread perception among FBI officials we
 interviewed was that the OTD no longer fulfilled their requests for computer
 network exploitation on criminal investigations, including on the dark web, and that
 the OTD’s role has shifted to providing consulting and advisory services. While FBI
 officials were cognizant of the OTD’s resource and prioritization changes and
 recognized that sophisticated tools cannot be readily available, they were
 nonetheless dissatisfied with the recent lack of support. Department officials
 familiar with this matter said that the most significant problem they currently face
 is the lack of tools available for criminal, non-national security investigations. They
 noted that the FBI chose to prioritize national security cases over criminal cases,
 and there are reasons to do so, but they noted that it came at a cost. According to
 an FBI official,
        Operation Pacifier in

        (U//LES) In May 2018, the FBI assessed that

 the number of such offenders would continue to increase. In 2019,
                                                                               CEOU
 consulted the ROU                                         but the ROU was unable
 to provide assistance. ROU officials said they had not received sufficient technical
 detail from the CEOU to develop a solution, and even if such technical detail


        25  (U//LES) Though the ROU’s budget decreased 18 percent from FY 2015 to FY 2018, its
 budget increased 35 percent from FY 2018 to FY 2019.
                           such as on the dark web.
        26   (U) For additional information on the takedown of AlphaBay, see page 6.


                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                  25
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 31 of 59 PageID# 7606
                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 existed, they did not have the resources to fulfill the request. 27 The CEOU official
 stated that




 (U) Decentralized Tool Development and Acquisition

        (U//LES) ROU’s prior role as the source for developing investigative tools for
 use on the dark web provided an FBI-wide centralization, enabling the ROU to
 collect and consolidate the investigative tool needs of multiple FBI divisions, and
 then decide the best manner to satisfy the various operational unit requirements.
 With the ROU unable to fulfill dark web and Tor-related requests, the operational
 units and field office squads assumed the tool development and implementation
 responsibilities. Such decentralization can be beneficial, especially throughout field
 offices and resident agencies, to drive innovation and develop technological
 solutions. For example, the OTD

                                                            In               , one of the FBI’s
 field offices                          According to FBI officials, this field office
                                                                           and was able to


        (U//LES) ROU’s former Unit Chief explained that FBI divisions seek similar
 toolsets that aim to:

            This official expressed concern that the increasingly decentralized tool
 development had led to operational units proceeding independently instead of
 through a concerted effort, in part, because there is no longer a central authority.
 According to several FBI and Department officials responsible for dark web
 investigations and prosecutions, the lack of coordination in the area of tool
 development and acquisition are “pervasive” and “huge” problems. This lack of
 coordination has led to operational units individually requesting to develop tools
 similar to each other that would be more beneficial through a concerted effort.

       (U//LES) One example of deficiencies with FBI-wide coordination is the effort
 to obtain


                                 In 2018, the four operational units we discuss in
 this report were either developing, acquiring, or in the process of developing or
 acquiring their own                          These units spent a minimum of
                                              during 2018 and 2019. Some officials
 were skeptical of the FBI developing

                    may have different attributes and features, and that there can be

        27 (U//LES) OTD officials said it is unknown if            have been made available or
 would have worked effectively.

                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                   26
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 32 of 59 PageID# 7607
                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 value in multiple efforts to identify the best solution among several options, but the
 operational units’ tool development and acquisition efforts appeared duplicative,
 uncoordinated, or even unbeknownst to each other.

        (U//LES) Additionally, the assumption of investigative tool development and
 implementation responsibilities can be costly, labor-intensive, and result in
 reallocating limited resources that could otherwise be used for dark web
 investigative work. In June 2018,             created the
                           to help compensate for the void left by the OTD’s absence.
          was responsible for a wide variety of technical projects
              investigations, including
                     on the dark web. As of June 2020,            was authorized to
 hire
                                                               28

           of these annual costs and                positions would be devoted to
 dark web investigations. The former Assistant Section Chief of the
        said that         enables           to more



        (U//LES) The FBI’s difficulties addressing the development of investigative
 tools for use on the dark web were part of a broader FBI challenge to provide FBI-
 wide support                    in a wide variety of non-dark web criminal mission
 areas, including
                                                          In response to concerns from
 FBI subject matter experts                      had become a priority gap, the FBI’s
 Digital Transformation Office (DTO) began a project in 2018 to understand the
 current state of the FBI’s      capabilities. DTO’s project included the ROU and
 three of the four operational units discussed in this report—the Hi-Tech OC Unit,
 CEOU, and IU. DTO reached conclusions similar to the OIG’s, including that
 operational divisions needed additional                                  to be
 successful,

                                                                            resulting
 in inefficient, costly, and potentially redundant tool procurement. As of August
 2019, the DTO’s review was ongoing and though it issued recommendations to FBI
 executive management, no official decisions or actions had been taken.

       (U//LES) We have similar concerns with one of DTO’s findings that the FBI is
 not proactive enough in the area of research and outreach aimed at identifying




        28  (U//LES) As of June 2020,                        positions had not been filled.
 The cost estimates were from July 2019.


                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                           27
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 33 of 59 PageID# 7608
                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



                                  tools for use on the dark web. 29 In addition to


                                                      are leading the efforts to
 improve in this area, having established contracts with third parties to
                                 requested additional funding in FY 2020 to “conduct
 more proactive outreach,” and acquired the assistance of several field office
                                 and

        (U) While some coordination occurs among FBI units, we believe it could be
 greatly enhanced with a strategy for developing and acquiring tools useful to dark
 web investigations that would be part of the FBI-wide dark web approach we
 recommend above. At a minimum, we believe this portion of the FBI-wide
 approach should: (1) catalog the FBI’s investigative tool needs, particularly ones
 that benefit all operational units; (2) estimate the cost and resources necessary to
 address the identified technical requirements; and (3) enable operational units to
 distribute tool development responsibilities—including research and outreach—in a
 more coordinated and cost-effective manner.

        (U//LES) Furthermore, we believe there are longer-term opportunities for
 more coordinated investigative tool development throughout the Department. For
 instance, the DEA’s FY 2020 congressional budget submission contains an
 approximately $1 million request for tool research and development for use in dark
 web/cyber-related cases. DEA further states that it “lacks techniques that would
 provide access to encrypted dark web servers and supporting infrastructure.”
 Different federal agencies have unique areas of dark web expertise. For instance,
                                                                                 DEA
 also requested $2 million to consolidate its cryptocurrency-related efforts while the
 FBI is also in the process of doing the same. The often-borderless nature of crime
 on the dark web means that Department-wide coordination is integral to ensure
 limited funds are used as efficiently as possible. 30

       (U) As a result, we recommend that the FBI includes in its FBI-wide dark web
 approach, a process to enhance and consolidate investigative tool development and
 acquisition efforts in a manner that addresses the FBI’s and potentially the
 Department’s dark web needs in a more cost-effective manner.




        29   (U//LES) One of the DTO’s findings was about the need for


                                                                                          DTO
 recommended the FBI be more forward-looking by diversifying its toolsets amidst the constantly
 changing technological landscape.
        30  (U) In addition, the Attorney General’s Cyber Digital Task Force’s July 2018 report states
 that the Department should work with partners to develop new technological tools that will enable law
 enforcement to identify the true location of dark web sites engaged in criminal activity.


                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                  28
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 34 of 59 PageID# 7609
                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 (U) Improved Coordination of the Use of Existing Investigative Tools

        (U//LES) Through our audit work, we identified
 investigative tools useful to dark web investigations in operation or in development
                                                      These tools were developed
 internally by FBI personnel, acquired through contractors,
              or leveraged through other agencies. The OIG’s effort to compile a
 comprehensive list of the FBI’s tools useful to dark web investigations was
 challenging because the FBI did not have a central authority or location to manage


        (U//LES) It is important that operational units be constantly aware of one
 another’s technological capabilities to ensure that tools be deployed for maximum
 impact during their limited window of opportunity, as tools can quickly become
 ineffective or obsolete. We encountered instances where senior FBI officials
 responsible for dark web investigations were

                                                 According to an FBI Computer
 Scientist,
                                                                            During
 this 2-year period between                                                  we
 were told that the FBI was                                                  Despite
 the                        IU’s Unit Chief was
                                                         FBI officials indicated that
 this was not problematic
                    However, our review of the IU’s investigative records shows that

       Thus, the IU could benefit from

        (U//LES) Additionally, Hi-Tech OC Unit
 several                                                           31
                                                                      We selected
 four                                                           and determined that,
 as of April 2019, two had not been


                        However, as explained previously, the                   and
 the FBI’s
                                                                        Hi-Tech OC
 Unit officials responded that
                  and the Hi-Tech OC Unit intends to
                     going forward.

        (U//LES) CyD officials also noted that the FBI was slow to raise awareness of


        31   (U//LES)




                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                          29
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 35 of 59 PageID# 7610
                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



                                                    This                     may be
 the result of the aforementioned absence of a central authority assigned with
 ensuring that all stakeholders are aware of the available tools. An FBI official also
 noted that, when

 Therefore, the FBI needs to better ensure that operational units share available
 tools to prevent delays or missed opportunities.

        (U) IU and Hi-Tech OC Unit officials agreed that centralizing the FBI’s tools
 useful to dark web investigations would be beneficial. Doing so could help identify
 the common requirements shared amongst the operational units and potentially
 reduce unnecessary expenses. We recommend that the FBI includes in its FBI-wide
 dark web approach a process to centralize the FBI’s tools useful to dark web
 investigations to allow visibility to and access by other FBI components.

 (U//LES) Enhanced Process to More Efficiently Use

        (U//LES) As previously described,                   and the FBI’s
            are responsible for
                                                           for operational units
 investigating                                               The associated process
 requires the FBI obtain




        (U//LES)       officials explained that

                                                                     Dark web-related

                                                            During the course of our
 audit, CyD and CID officials shared concerns that the process to

                                      One CID official responsible for administering
                       noted that if the


        (U//LES)        Unit Chief said the OIG was the first to bring the CID’s and
 CyD’s                             and believed the process’s timeliness could be
 improved.            necessary to obtain
                                                                The process
 if the FBI

                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                            30
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 36 of 59 PageID# 7611
                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE




                            If these conditions do not exist,
 completion can vary significantly.                 may occur if

                                                                              also explained that

                                                                     Given the
           of the CID and CyD,      officials did offer suggestions to improve the
 process, including: (1) contacting                       —such as when
                to provide                        conduct background research on




        (U//LES)

                   We recommend that the FBI ensure that the CyD and CID
 coordinate with OTD to develop formal procedures for handling dark web


 (U) Centralization of Dark Web Training Resources

        (U) Training is critical in a complex and evolving online environment, such as
 the dark web, which is characterized by rapidly changing technologies and a
 sophisticated user community that constantly adapts to law enforcement actions.
 FBI personnel must be knowledgeable about topics, such as Tor and other
 anonymity networks, onion services, encryption, cryptocurrencies, and investigative
 tools and techniques useful to dark web investigations. OCEs are integral to dark
 web investigations, as they identify potential threats, interact with buyers and
 sellers, complete cryptocurrency transactions, and collect evidence. Several FBI
 personnel said that on-the-job training was most crucial to successfully conducting
 dark web investigations. Others sought more general cross-programmatic dark
 web training, saying that the FBI’s 1-week OCE certification course was insufficient
 to prepare OCEs to operate on the dark web. 32 These varying responses as well as
 the range of case circumstances reflect the differing degree of OCE training and
 knowledge necessary to successfully operate on the dark web.

        (U) Although we did not identify any concerns with the content of the FBI’s
 dark web-related training material that we reviewed, we found that the FBI
 maintained a significant amount of general dark web-related training resources only
 at the unit level. For example, centralized training repositories, such as the FBI’s




        32   (U) To become certified as an OCE, the FBI required personnel attend a 1-week course that
 discussed topics, such as digital communications, evidence collection, and operating covertly. The
 only topic related to the dark web was a 1-hour cryptocurrency course.


                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                  31
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 37 of 59 PageID# 7612
                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 Virtual Academy contained almost no dark web-related training. 33 This left many
 FBI personnel unaware of available in-house training related to topics, such as
 cryptocurrency tracing, evidence handling and seizure procedures, and conducting
 controlled purchases. These types of training resources are relevant across several
 FBI programs; however, because of the difficulty in locating them at the unit level,
 we found that some FBI personnel sought such training outside of the FBI. In
 addition, we found redundancies in some of the FBI’s internally developed training,
 such as for cryptocurrency, because several different FBI units developed,
 administered, and maintained their own dark web trainings.

         (U) FBI can improve its training efforts by developing a central repository for
 all of the FBI’s internally developed dark web training. We believe this will improve
 the visibility and availability of key training for all FBI personnel combatting crime
 on the dark web. Therefore, we recommend that the FBI include in its FBI-wide
 dark web approach, a process to centralize and eliminate outdated or redundant
 dark web training opportunities and inform FBI personnel of the availability of the
 training across all applicable FBI divisions.

 (U) Dark Web Cryptocurrency Support

          (U) Cryptocurrency, particularly bitcoin, is the preferred method of payment
 for illicit transactions on the dark web because of its perceived anonymity. The use
 of cryptocurrencies for criminal transactions presents ongoing challenges to U.S.
 law enforcement agencies and their international partners. We were told that the
 FBI has investigations in almost every field office where subjects have used
 cryptocurrency, including in terrorism, money laundering, drug trafficking, cyber
 intrusion, and essentially all other violations that are capital driven. Due to the
 increasing challenge that cryptocurrencies present, the FBI’s CID and CyD
 combined their efforts to address the FBI’s Virtual Currency Initiative (VCI), which
 is comprised of subject matter experts that provide cryptocurrency expertise to FBI
 investigations in the field offices.

        (U) According to the FBI, investigations involving the illicit use of
 cryptocurrency have increased from 15 cases in 2015 to over 350 cases in 2019,
 and resulted in the seizure of over $100 million in cryptocurrency, with such work
 rapidly increasing across numerous federal violations throughout multiple divisions
 and nearly every FBI field office. The majority of the FBI’s cryptocurrency-related
 efforts are handled by the CID’s MLFBU and CyD’s NCIJTF through separate Virtual
 Currency Teams (VCT) that began around 2015 when they both separately sought
 funding from the Department’s Assets Forfeiture Fund (AFF). Though the VCTs
 generally operated independent of each other, the FBI established the VCI to
 consolidate their AFF budget requests, share the AFF funds, and to track their
 collective efforts, which include providing cryptocurrency tracing, forfeiture
 assistance and training. VCI efforts have increased substantially over the past
 several years. In FY 2016, the VCI seized $478,000 in assets, opened 38

        33  (U) Virtual Academy is a web-based portal by which all training endeavors affiliated with
 the FBI are disseminated, tracked, and maintained. We searched Virtual Academy for the terms
 darknet, dark web, dark, hidden, onion, Tor, cryptocurrency, currency, bitcoin, blockchain.


                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                   32
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 38 of 59 PageID# 7613
                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 cryptocurrency-related cases, and trained 1,400 personnel. By comparison, in
 FY 2018 the VCI seized nearly $58 million, opened 92 cryptocurrency-related cases,
 and trained about 5,900 personnel. See Table 3 for additional information on the
 FBI’s VCTs.

                                               (U) Table 3
                                (U) FBI’s Virtual Currency Teams
                                         (U) CID MLFBU 34                   (U) CyD NCIJTF
                                                                    To assist the FBI, other federal,
                                                                    state, and local law enforcement,
                                 To address the cross-
                                                                    and the intelligence community
             MISSION             programmatic threat posed by the
                                                                    with identifying cryptocurrency
                                 illicit use of cryptocurrencies.
                                                                    investigative leads and actionable
                                                                    intelligence.
                                                                    FBI, other government agencies,
      TEAM COMPOSITION           FBI and contract staff
                                                                    and contract staff
                                                                    FBI and other government
     PRIMARY CUSTOMERS           FBI field offices
                                                                    agencies
                                              RESPONSIBILITIES
   CRYPTOCURRENCY TRACING                                                         
   INTELLIGENCE DISSEMINATION                                                     
   TRAINING/OUTREACH                                                              
   SEIZURE AND FORFEITURE                                                         
   INTERAGENCY COLLABORATION                                                      
 (U) Source: FBI

         (U) VCI does not have dedicated funding, instead relying on the AFF to fund
 the bulk of its expenses. Over the past 4 years, AFF funding has remained static
 while the VCI costs have increased annually, particularly the licensing costs for
 analytical tools. For example, the cost of the FBI’s premier tracing tool increased
 over 700 percent from approximately $150,000 to $1,200,000 from 2016 to 2019.
 In FY 2019, the VCI requested $4.2 million for analytical tools, training, outreach,
 personnel, and other expenses, but received $1.5 million in AFF funding. CID and
 CyD were able to cover some of the funding shortfall, but the increasingly scarce
 VCI resources have resulted in disagreement between the VCTs on the appropriate
 prioritization of AFF resources. Particularly, MLFBU officials were concerned that
 the increasingly limited VCI resources would erode its ability to acquire additional
 licenses for analytical tracing tools, which numerous officials described as integral,
 and questioned the NCIJTF’s use of contractors, which it considered redundant and
 unnecessary given that the FBI has its own staff with such knowledge. NCIJTF
 officials were concerned that, if the cost of tools continued to increase or if AFF
 funds were no longer available, it may no longer afford the contract staff necessary
 to meet its VCT’s mission, particularly in its investigative support, liaison and
 outreach to FBI headquarters divisions, field offices, and agencies external to the

        34  (U) MLFBU’s VCT includes officials from the FBI’s Transnational Organized Crime
 Intelligence Unit; and Money Laundering Intelligence Unit.


                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                         33
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 39 of 59 PageID# 7614
                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 FBI. The dwindling resources also shed light on FBI concerns that it had no
 comprehensive strategy for addressing the cryptocurrency threat in the future and
 that the VCTs are conducting redundant work, particularly in the areas of training,
 outreach and cryptocurrency tracing. For instance, the VCTs both provided
 separate introductory cryptocurrency training, with different curriculums, to various
 FBI and non-FBI entities. We believe these efforts could be more efficiently
 coordinated and streamlined. MLFBU and NCIJTF officials concluded that
 redundancies existed because the FBI had no clearly delineated guidelines related
 to which divisions and units perform which function, resulting in duplicative efforts;
 confusion among field offices, prosecutors, industry, and academia; and a strain on
 the VCI’s limited funding.

        (U) In 2019, FBI executive management—recognizing these growing issues—
 assigned the VCTs to develop an FBI-wide cryptocurrency support strategy that
 leverages and centralizes the FBI’s expertise and resources. At the time of this
 audit report, only NCIJTF had developed and disseminated a document on how it
 envisioned the future state of FBI cryptocurrency efforts. NCIJTF proposed several
 solutions but preferred the consolidation and centralization of the FBI’s
 cryptocurrency resources and functions, including those of the VCTs, into a single
 unit.

        (U) Because the FBI is still awaiting similar reports from other FBI divisions,
 we recommend that the FBI develop timelines to obtain feedback from remaining
 FBI divisions and complete its development of the FBI-wide cryptocurrency support
 strategy.

 (U) Deconfliction of Investigative Data

        (U) FBI units operating on the dark web are frequently at risk of unknowingly
 crossing into the investigation of another government agency or even another FBI
 unit. Therefore, timely deconfliction of investigative data among law enforcement
 agencies is essential to ensure agent safety, preserve the integrity of ongoing
 investigations, and share information to identify targets of common investigative
 interest. In May 2014, the Department issued a memorandum requiring all
 Department law enforcement components to enter investigative data into
 deconfliction systems, including the Deconfliction and Information Coordination
 Endeavor (DICE). DICE provides real-time connectivity to deconfliction information
 and once a common link has been identified, appropriate personnel are notified and
 provided contact information to share, coordinate, and avoid conflicting equities.
 Investigative data subject to DICE deconfliction include social network identifiers,
 online monikers, addresses, phone numbers, dates of birth, email addresses, IP
 addresses, bitcoin wallet addresses, and financial account numbers.

        (U) During our review of the FBI’s dark web UCOs, we identified investigative
 data, such as subject monikers, OCE monikers, and shipping addresses that were
 being investigated by different FBI field offices and non-DOJ components. For
 example, one subject moniker was being targeted by multiple FBI field offices, the
 DEA, U.S. Postal Inspection Service, and DHS. To assess whether operational units
 responsible for dark web investigations were complying with Department and FBI

                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                           34
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 40 of 59 PageID# 7615
                    UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 deconfliction requirements, we judgmentally sampled 95 investigative data items
 for entry into DICE. We determined that only approximately 47 percent of these
 items were properly entered (see below).

                                           (U) Table 4
                             (U) Deconfliction Testing Results
                                                                             (U) %
                                                   (U) Investigative
                 (U)            (U) Sampled                               Investigative
                                                      Data Items
              Operational       Investigative                            Items Properly
                                                   Properly Entered
                 Unit            Data Items                               Entered into
                                                       into DICE
                                                                              DICE
             IU                        9                    8                 89%
             Hi-Tech OC
                                      52                   31                  60%
             Unit
             MCCU                     19                    6                  32%
             CEOU                     10                    0                   0%
             Other 35                 5                     0                   0%
             Total                   95                    45                  47%

         (U) Source: OIG and the FBI

       (U) The Hi-Tech OC Unit, MCCU, and CEOU provided the following
 explanations why they had not fully complied with Department or FBI deconfliction
 requirements.
    •   A Hi-Tech OC Unit official stated they were not sure why field office personnel
        were not entering covert shipping addresses into DICE. The Hi-Tech OC Unit
        issued an electronic communication in April 2019 reminding their offices with
        UCOs that they must follow the Department memorandum and enter covert
        mailboxes and darknet vendors into DICE.
    •   An MCCU official stated they create so many monikers that it can be difficult
        to enter all of them into DICE. The official also mentioned that some field
        offices were not aware of DICE.
    •   A CEOU official stated they do not enter investigative data into DICE because
        they are the only DOJ component in this respective space and that they
        regularly deconflict with other U.S. law enforcement agencies.

        (U) Not entering information into DICE could lead to inefficiencies in
 investigative efforts or even an incident where a failure to deconflict results in
 agents being misidentified as criminals. To address the deconfliction issues
 identified in our report, we recommend that the FBI either supplement its FBI-wide
 deconfliction policy with, or separately develop, a formal oversight process to




        35  (U) “Other” refers to the FBI’s Economic Crimes Unit, which does not have a significant
 investigative presence on the dark web, but had one UCO involving dark web investigative data. We
 performed DICE testing on this investigative data.


                    UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                 35
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 41 of 59 PageID# 7616
                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 ensure that investigative data encountered on the dark web is properly entered into
 the DICE deconfliction system. 36

                 (U) CONCLUSION AND RECOMMENDATIONS
         (U) Our audit determined that the FBI does not maintain a formalized FBI-
 wide dark web strategy. Instead, FBI operational units are executing individual
 dark web strategies—some documented, others not—containing varying degrees of
 comprehensiveness. Of the operational units reviewed, the Hi-Tech OC Unit’s dark
 web strategy provided the most comprehensive view of its dark web mission and
 objectives. CEOU, IU, and MCCU broadly conveyed their dark web approach, but
 generally did not maintain formalized strategies. Although each of these units
 could point to significant successes on the dark web, we believe that the
 establishment of a coordinated FBI-wide dark web approach could better ensure
 clarity on investigative responsibilities among the various units, enable more
 efficient and cost effective investigative tool development and acquisition, highlight
 relevant and current training opportunities, offer strategic continuity, and provide
 baseline data collection guidelines that enable the FBI to better report its overall
 dark web successes. Such an FBI-wide approach will also guide the operational
 units as they consider unit-level strategies and determine how to best measure
 their performance in this area.

        (U//LES) We also identified coordination weaknesses in handling dark web
                 and found redundancies between two VCTs in the areas of training,
 outreach, and cryptocurrency tracing, which demonstrates the need for the FBI to
 consider an FBI-wide cryptocurrency support strategy as part of this overall effort.
 We also determined that operational units had not been consistently entering
 investigative data into the Department-mandated deconfliction system. As a result,
 we provide five recommendations to assist the FBI in improving its current
 approach to address criminal activity conducted on the dark web.

 (U) We recommend that the FBI:

 1.     (U) Ensure that the Hi-Tech OC Unit’s efforts on the dark web sufficiently
        target vendors trafficking fentanyl and other opioids in a manner consistent
        with the priorities articulated by the Deputy Attorney General.




         36 (U) The “FBI-wide deconfliction policy” refers to a recommendation from a joint report of

 the Inspectors General for DOJ and DHS on agency cooperation on the Southwest border. The report
 included a DOJ OIG recommended that the FBI develop, implement, and share an FBI-wide
 deconfliction policy. FBI concurred with the recommendation and the FBI efforts to implement it are
 ongoing. Department of Justice OIG and Department of Homeland Security Office of Inspector
 General, A Joint Review of Law Enforcement Cooperation on the Southwest Border between the
 Federal Bureau of Investigation and Homeland Security Investigations, Evaluation and Inspections
 Report 19-03, Special Reviews and Evaluations OIG Report 19-57 (July 2019),
 https://oig.justice.gov/reports/2019/e1903.pdf, 30.


                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                  36
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 42 of 59 PageID# 7617
               UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 2.    (U) Develop a coordinated FBI-wide dark web approach that assesses
       enterprise-level needs, while considering the unique needs of its investigative
       and support units. At a minimum, this approach should address:

          a. (U) ambiguous or overlapping investigative responsibilities;

          b. (U) baseline data collection guidelines to track operational units’ dark
             web investigative efforts that position the FBI to provide useful and
             accurate information to internal and external stakeholders;

          c. (U) processes to enhance and consolidate investigative tool
             development and acquisition efforts in a manner that addresses the
             FBI’s and potentially Department’s dark web needs in a more cost-
             effective manner, and to centralize the FBI’s tools useful to dark web
             investigations to allow visibility to and access by other FBI
             components; and

          d. (U) a process to centralize and eliminate outdated or redundant dark
             web training offerings and inform FBI personnel of the availability of
             dark web training across all applicable FBI divisions.

 3.    (U//LES) Ensure that the CyD and CID coordinate with OTD to develop formal
       procedures for handling dark web

 4.    (U) Develop timelines to obtain feedback from remaining FBI divisions and
       complete its development of the FBI-wide cryptocurrency support strategy.

 5.    (U) Supplement its FBI-wide deconfliction policy with, or separately develop,
       a formal oversight process to ensure that investigative data encountered on
       the dark web is properly entered into the DICE deconfliction system.




               UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                          37
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 43 of 59 PageID# 7618
                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



                                                                   (U) APPENDIX 1

              (U) OBJECTIVE, SCOPE, AND METHODOLOGY
 (U) Objective

       (U) Our audit objective was to assess the FBI’s implementation of its dark
 web strategy.

 (U) Scope and Methodology

        (U) Our audit generally covered, but was not limited to, the FBI’s activities
 from October 2014 through April 2019. Our primary references were FBI strategic
 planning standards, the FBI’s Domestic Investigations and Operations Guide, and
 the Department’s Memorandum for the Mandatory Use of Deconfliction Systems.
 To accomplish our objective, we reviewed the Investigative Unit’s (IU), Hi-Tech
 Organized Crime Unit’s (Hi-Tech OC Unit), Child Exploitation Operational Unit’s
 (CEOU), and Major Cyber Crimes Unit’s (MCCU)—collectively referred to as the
 operational units—strategies to determine if the FBI’s overarching dark web
 strategy was documented; contained objectives and initiatives supported by
 performance measures, such as metrics, targets, and milestones; and disseminated
 throughout headquarters and the field. To develop an understanding of unit
 strategies, we also interviewed personnel responsible for dark web-related activities
 from FBI field offices and FBI headquarters.

        (U) To determine if the operational units’ investigative efforts aligned with
 the unit-level dark web strategy, we evaluated investigative case data and metrics
 to measure the FBI’s efforts and impact on the dark web. We also reviewed each
 unit’s Application for Undercover Authority for the Undercover Operations (UCO)
 used to support the dark web efforts.

        (U) We assessed the operational units’ technological tool development and
 acquisition efforts to determine if they were equipped to identify criminal actors on
 the dark web. This included identifying the universe of tools available for dark web
 investigations through reviewing contract documentation, interviewing personnel,
 and examining the Application for Undercover Authority.

         (U) We evaluated the resources available for dark web investigations related
 to the FBI’s cryptocurrency-related support and training. We interviewed FBI
 officials from the two support units that assist with investigations involving
 cryptocurrency, to gain an understanding of the resources available. Additionally,
 we learned about the dark web and cryptocurrency-related trainings available to
 FBI personnel through interviews and by reviewing training materials developed by
 the operational and support units.

        (U) We conducted site work at FBI headquarters in Washington, D.C.; the
 FBI field office in Sacramento, California; and FBI facilities in Chantilly, Virginia;
 Quantico, Virginia; and Linthicum, Maryland. We selected these sites to examine
 the FBI’s dark web operational efforts. In total, we interviewed over 40 FBI

                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                            38
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 44 of 59 PageID# 7619
                    UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 officials, including Assistant Section Chiefs, Unit Chiefs, Supervisory Special Agents,
 Special Agents, Staff Operations Specialists, Intelligence Analysts, and Computer
 Scientists.

 (U) Statement on Compliance with Generally Accepted Government Auditing
 Standards

        (U) We conducted this performance audit in accordance with generally
 accepted government auditing standards. Those standards require that we plan
 and perform the audit to obtain sufficient, appropriate evidence to provide a
 reasonable basis for our findings and conclusions based on our audit objective. We
 believe that the evidence obtained provides a reasonable basis for our findings and
 conclusions based on our audit objective.

 (U) Internal Controls

         (U) In this audit we performed testing, as appropriate, of internal controls
 significant within the context of our audit objective. A deficiency in internal control
 design exists when a necessary control is missing or is not properly designed so
 that even if the control operates as designed, the control objective would not be
 met. A deficiency in implementation exists when a control is properly designed but
 not implemented correctly in the internal control system. A deficiency in operating
 effectiveness exists when a properly designed control does not operate as designed
 or the person performing the control does not have the necessary competence or
 authority to perform the control effectively. 37

        (U) As noted in the Audit Results section of this report, we identified a
 deficiency in the FBI’s internal controls that are significant within the context of the
 audit objectives and based upon the audit work performed that we believe may
 adversely affect the FBI’s ability to achieve its dark web objectives. Specifically, we
 found issues when deconflicting investigative data through the use of the
 Deconfliction and Information Coordination Endeavor (DICE) system. This
 weakness in internal controls could lead to inefficiencies in investigative efforts or
 even an incident where a failure to deconflict results in agents being misidentified
 as criminals.

 (U) Compliance with Laws and Regulations

       (U) In this audit we also tested, as appropriate given our audit objective and
 scope, selected transactions, records, procedures, and practices, to obtain
 reasonable assurance that the FBI’s management complied with federal laws and
 regulations for which non-compliance, in our judgment, could have a material effect

         37  (U) Our evaluation of the FBI’s internal controls was not made for the purpose of providing
 assurance on its internal control structure as a whole. FBI management is responsible for the
 establishment and maintenance of internal controls. Because we are not expressing an opinion on the
 FBI’s internal control structure as a whole, this statement is intended solely for the information and
 use of the FBI. This restriction is not intended to limit the distribution of this report, which is a matter
 of public record. However, because this report contains sensitive information that must be
 appropriately controlled, a redacted copy of this report with sensitive information removed will be
 made available publicly.

                    UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                     39
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 45 of 59 PageID# 7620
                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 on the results of our audit. Our audit included examining, on a test basis, the FBI’s
 compliance with the following laws and regulations that could have a material effect
 on the FBI’s operations:
       •   (U) Attorney General’s Guideline for Domestic FBI Operations (Guidelines
           are issued under the authority of the Attorney General as provided in 28
           U.S.C. sections 509, 510, 533, and 534, and Executive Order 12333); and
       •   (U) Domestic Investigations and Operations Guide (Derived from the
           authority of the Attorney General as provided in 28 U.S.C. sections 509,
           510, 533, and 534).

        (U) This testing included interviewing auditee personnel, evaluating
 investigative case data, assessing the operational units’ technological tool
 development, and reviewing training and support records. However, nothing came
 to our attention that caused us to believe that the FBI was not in compliance with
 the aforementioned laws and regulations.

 (U) Sample-based Testing

        (U) To accomplish our audit objective, we performed sample-based testing
 on the DICE deconfliction system. A judgmental sampling design was applied to
 capture whether the FBI was entering subject monikers and other investigative data
 into DICE in accordance with Department policy. For this we selected a judgmental
 sample of subject monikers from 7 of the 24 (29 percent) operational units’ UCOs,
 based on the timing and number of dark web UCOs conducted by each operational
 unit, and reviewed DICE records to ensure the subject monikers were entered
 properly. This non-statistical sample design did not allow projection of the test
 results to the universe from which the samples were selected.

 (U) Computer-Processed Data

        (U) During our audit, we obtained information from the Sentinel and DICE
 systems. We did not test the reliability of those systems as a whole, therefore any
 findings identified involving information from those systems were verified with
 documentation from other sources.

 (U) Operation Pacifier – Legal Issues

         (U) In 2015, the FBI seized a child sexual abuse material (CSAM) site on the
 Tor network called “Playpen” and, instead of shutting it down, continued to run it
 from a government site in the Eastern District of Virginia for about 2 weeks. The
 FBI and Criminal Division determined that simply shutting down the site was not
 sufficient, as users would migrate to a different website. They decided that every
 effort should be taken to identify as many users as possible. During the
 approximately 2-week site seizure, the FBI deployed a network investigative
 technique (NIT) that gathered identifying information from Playpen users’
 computers. The single NIT warrant, executed in Virginia, implicated more than 100




                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                          40
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 46 of 59 PageID# 7621
                       UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 defendants across the U.S. 38 This FBI effort, called Operation Pacifier, generated
 controversy because of the ethical and moral implications of the U.S. government
 allowing a child exploitation site to continue to operate under law enforcement
 control. The FBI’s use of a NIT to identify thousands of Playpen users throughout
 the world also resulted in complaints by internet privacy and security advocates.

        (U) The prosecutions resulting from Operation Pacifier raised constitutional
 and legal questions, and generated discovery disputes. In general, defendants
 sought to suppress evidence and have the charges dismissed by arguing that:
 (1) the FBI’s operation of the Playpen website constituted “outrageous” government
 conduct that violated due process; (2) the NIT warrant violated the Fourth
 Amendment; and (3) the NIT warrant was unlawful because the issuing magistrate
 judge had no authority to issue a warrant to search personal property, such as
 home computers, located outside the magistrate’s federal judicial district. Some of
 the challenges raised by individual defendants were supported by amicus briefs filed
 by civil liberties and advocacy organizations.

        (U) The due process argument has been uniformly rejected by circuit courts
 of appeals. 39 Many courts found that the initial warrant violated Federal Rule of
 Criminal Procedure 41, which, at the time, did not authorize magistrate judges to
 issue warrants outside of their judicial district. 40 Despite this violation, every
 Federal Circuit to address the issue has determined that evidence obtained from
 this NIT should not be suppressed because of the “good faith” exception to the
 Fourth Amendment’s exclusionary rule. 41 Under this exception, evidence obtained
 by law enforcement officials who had an objectively reasonable, good faith belief
 that they were acting pursuant to legal authority is admissible even if the search
 warrant is later found to be defective. 42

        (U) In addition, numerous defendants argued that the government must
 disclose the programming code for the NIT that was deployed on their personal
 computers. Many courts denied such motions on the grounds that the entire code
 was not material to the defense. 43 However, in one instance, when the district

           38   (U) United States v. Horton, 863 F.3d 1041 (8th Cir. 2017), cert. denied, 138 S. Ct. 1440
 (2018).
           39(U) United States v. Wagner, 951 F.3d 1232, 1253 (10th Cir. 2020) (“Every circuit to
 consider the issue has held the FBI’s operation of Playpen was not outrageous government conduct.”)
 (collecting cases).
         40 (U) Rule 41 was subsequently “amended to authorize magistrate judges to issue warrants to

 search computers and seize or copy electronically stored information located outside the magistrate
 judge’s district if the district where the computer or information is located has been concealed through
 technological means.” United States v. Werdene, 883 F.3d 204, 207 (3d Cir.), cert. denied, 139 S. Ct.
 260 (2018) (citing Fed. R. Crim. P. 41(b)(6)).
            (U) United States v. Grisanti, 943 F.3d 1044, 1049 (7th Cir. 2019) (“[W]e held that the
           41

 good-faith exception applies to agents who relied on this very warrant. Ten other circuits have agreed
 with that conclusion.”) (collecting cases).
           42   (U) United States v. Leon, 468 U.S. 897, 920-921 (1984).
            (U) E.g., United States v. Harney, No. 16-38-DLB-CJS, 2018 WL 1145957, at *9 (E.D. Ky.
           43

 Mar. 1, 2018), aff'd, 934 F.3d 502 (6th Cir. 2019) (collecting cases).


                       UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                      41
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 47 of 59 PageID# 7622
                 UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



 court ordered disclosure of the complete code, the Department moved to dismiss
 the pending charges to avoid disclosure of the sensitive investigative technique. 44
 As of early 2020, many Operation Pacifier-related cases remain in litigation.

         (U) The OIG included this detail on Operation Pacifier in this report because
 of its significance to the FBI’s dark web investigative efforts and strategy. The OIG
 takes no position on whether the FBI’s investigative techniques were proper or
 whether the Department’s legal arguments in past or pending litigation related to
 Operation Pacifier have merit.




        44 (U) United States v. Michaud, No. 3:15-cr-05351-RJB, 2016 WL 337263 (W.D. Wash,
 January 28, 2016).


                 UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                               42
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 48 of 59 PageID# 7623
                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



                                                                            (U) APPENDIX 2

                                         (U) ACRONYMS
  (U) AFF       (U) Assets Forfeiture Fund              (U) NIT       (U) Network Investigative
                                                                          Technique
  (U) ATF       (U) Bureau of Alcohol, Tobacco,         (U) OCE       (U) Online Covert Employee
                    Firearms and Explosives
  (U) CEOU      (U) Child Exploitation Operational      (U) OIG       (U) Office of the Inspector
                    Unit                                                  General
  (U) CID       (U) Criminal Investigative              (U) OTD       (U) Operational Technology
                    Division                                              Division
  (U) CSAM      (U) Child Sexual Abuse Material         (U) ROU       (U) Remote Operations Unit

  (U) CyD       (U) Cyber Division                      (U//LES)      (U//LES)


  (U) DEA       (U) Drug Enforcement                    (U) Tor       (U) The Onion Router
                    Administration
  (U) DHS       (U) Department of Homeland              (U) UCO       (U) Undercover Operation
                    Security
  (U) DICE      (U) Deconfliction and Information       (U) VCI       (U) Virtual Currency Initiative
                    Coordination Endeavor
  (U) DNM       (U) Darknet Marketplace                 (U) VCT       (U) Virtual Currency Team

  (U) DTO       (U) Digital Transformation Office       (U) WMD       (U) Weapons of Mass
                                                                          Destruction
  (U) FBI       (U) Federal Bureau of                   (U) WMD       (U) Weapons of Mass
                    Investigation                       Directorate       Destruction Directorate
  (U) Hi-Tech   (U) Hi-Tech Organized Crime Unit
      OC Unit
  (U) IU        (U) Investigative Unit

  (U) J-CODE    (U) Joint Criminal Opioid Darknet
                    Enforcement
  (U) MCCU      (U) Major Cyber Crimes Unit

  (U) MLFBU     (U) Money Laundering, Forfeiture,
                    and Bank Fraud Unit
  (U) NCIJTF    (U) National Cyber Investigative
                    Joint Task Force




                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                   43
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 49 of 59 PageID# 7624
                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



                                                                            (U) APPENDIX 3

                                      (U) GLOSSARY
  Administrator       The individual responsible for creating, maintaining, and operating a darknet
                      marketplace and keeping its content and design backed up and fully
                      functional. Often the individual with access to the site’s servers and
                      databases, and control over the site’s cryptocurrency wallets.

  Application for     Form titled “Application for Undercover Authority,” must be used to obtain
  Undercover          approvals for all undercover operations.
  Authority

  Assets Forfeiture   A U.S. Treasury fund for collecting the proceeds of forfeitures pursuant to
  Fund (AFF)          any law enforced or administered by the Department. The Attorney General
                      is authorized to use the AFF to finance expenses associated with the
                      execution of asset forfeiture functions and, with specific limitations, certain
                      general investigative costs.

  AlphaBay            A defunct darknet marketplace that operated on the Tor network where users
                      could buy and sell drugs, firearms, malware, identity documents, and other
                      illegal products and services. Shut down by law enforcement in July 2017.

  Cryptocurrency      A decentralized digital currency that uses encryption techniques to both
                      regulate and generate new units of currency and verify the transfer of funds.

  Dark Web &          A part of the Internet that consists of services and websites that cannot be
  Darknet             accessed through standard web browsers and are only accessible through
                      specific software, configurations, or authorization.

  Darknet             Commerce website on a darknet, such as Tor, that primarily functions to sell
  Marketplace         a variety of illicit goods via individual postings.
  (DNM)

  Moderator           Individuals that review and moderate disputes, such as between a darknet
                      marketplace’s vendors and buyers.

  Network             Computer code that when deployed to a person’s computer, causes that
  Investigative       computer to send to the government its actual IP address and other related
  Technique (NIT)     information.

  Onion Service       Services (such as a website) that are only accessible through the Tor
                      network. Often referred to as a “hidden service.”

  Online Covert       A trained and certified employee of the FBI or a sworn law enforcement
  Employee (OCE)      officer of a federal, state, or local law enforcement agency, working under
                      the direction and control of the FBI, whose identity as an employee of the FBI
                      or another law enforcement agency is concealed from subjects or persons of
                      investigative interest.

  Operation           An FBI operation focused on “Playpen,” a Tor network bulletin board and
  Pacifier            website involved in the production, advertisement, and distribution of
                      egregious child sexual abuse material. In February 2015, the FBI seized and
                      operated the site for approximately 2 weeks, resulting in the identification
                      and arrests of hundreds of users worldwide.

  Technical           Refers to the collection of servers, databases, and applications used to host
  Infrastructure      and operate onion services.



                   UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                 44
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 50 of 59 PageID# 7625
                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



  Tor Network      Open network operated by volunteers to enable anonymity on the Internet.
                   Works by routing traffic through multiple nodes and employing asymmetric
                   cryptography to limit any node's knowledge or influence. The nonprofit Tor
                   Project Inc. is responsible for maintaining Tor.




                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                            45
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 51 of 59 PageID# 7626
               UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



                                                                                               (U) APPENDIX 4

               (U) FEDERAL BUREAU OF INVESTIGATION
                   RESPONSE TO THE DRAFT REPORT




                                                                 U.S. Department of Justice

                                                                 Federal Bureau of Investigation


                                                                Washington. D. C. 20535-0001

                                                                    July 24, 2020



           The Honorable Michael E. Horowitz
           Inspector General
           Office of the Inspector General
           U.S. Department of Justice
           950 Pennsylvania Avenue, N.W.
           Washington, DC 20530

           Dear Mr. Horowitz:

                  The Federal Bureau of Investigation (FBI) appreciates the opportunity to review and
           respond to your office' s report entitled. Audit ofthe Federal Bureau Of In vestigation 's Strategy
           and Efforts to Disrupt Illegal Dark Web Activities.

                  We are glad that your team has found that FBI operational units were executing
           individual dark web strategies containing varying degrees of comprehensiveness. We agree it is
           important to work towards a more coordinated FBI wide dark web approach. In that regard. we
           concur with your five recommendations for the FBI.

                  Should you have any questions. feel free to contact me. We greatly appreciate the
           professionalism of your audit staff throughout this matter.


                                                              Sincerely.



                                                              Terry Wade
                                                              Executive Assistant Director
                                                              Criminal, Cyber, Response and Services Branch


           Enclosure




               UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                           46
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 52 of 59 PageID# 7627
                 UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE




                                                     UNCLASSIFIED


          FBl'S STRATEGY AND EFFORTS TO DISRUPT ILLEGAL DARK WEB ACTIVITIES


          OIG Recommendation 1: (U) Ensure that the Hi-Tech OC Unit's efforts on the dark web
          sufficiently target vendors trafficking fentanyl and other opioids in a manner consistent with the
          priorities articulated by the Deputy Attorney General

          FBI Response to Draft Report Recommendation 1: (U) Criminal Investigative Division (CID)
          Hi-Tech Organized Crime Unit (HTOCU) concurs with the recommendation. HTOCU's mission
          though JCODE focuses on combating the illicit distribution and sale of opioids conducted
          through online platfonns. In addition to appropriately defining the nature of rapidly evolving
          events, successfully executing this mission, and prioritizing safety in the field, HTOCU
          implemented and follows a fentanyl mitigation strategy in partnership with the United States
          Postal Inspection Service. HTOCU surged resources to provide guidance and education
          regarding this strategy to field office personnel in order to underscore the importance and
          education regarding this strategy to field office personnel in order to underscore the importance
          of safety while successfully mitigating the opioid threat. In addition to opioids, vendors on
          Darknet market traffic use various types of drugs that include methamphetamine, cocaine,
          hallucinogens and other potentially deadly, illicit drugs. Methamphetamine carries harsher
          punishments in court and has a more familiar objective which can be the reason some field
          offices prioritize this in seizures. HTOCU continues to work with Department of Justice (DOJ)
          officials to address this priority, an example is shown through the establishment of the counter-
          methamphetamine working group by the Attorney General in March 2020. The FBI will continue
          to ensure efforts on the Darknet target vendors trafficking opioids and synthetics such as fentanyl
          in a manner consistent with priorities articulated by the DOJ.



           OIG Recommendation 2: (U) Develop an FBI-wide dark web strategy that assesses enterprise-
          level needs, while considering the unique needs of its investigative and support units. At a
          minimum, this strategy should address

                  a. ambiguous or overlapping investigative responsibilities.

                    b. baseline data collection guidelines to track operational units' dark web investigative
          efforts that position the FBI to provide useful and accurate information to internal and external
          stakeholders.

                    c. processes to enhance and consolidate investigative tool development and acquisition
          efforts in a manner that addresses the FBl 's and potentially Department's needs in a more cost-
          effective manner, and to centralize the FBl's tools useful to dark web investigations to allow
          visibility to and access by other FBI components ; and

                  d. a process to centralize and eliminate outdated or redundant dark web training offerings
          and inform FBI personnel of the availability of dark web training across all applicable FBI
          divisions



                                                     UNCLASSIFIED




                 UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                          47
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 53 of 59 PageID# 7628
                 UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE




                                                    UNCLASSIFIED




          FBI Response to Draft Report Recommendation 2 (U) We concur with the OIG' s
          recommendation to develop an FBI wide dark web strategy that assess enterprise level needs.
          While considering the unique needs of its investigative and support units.

          (U) Weapons of Mass Destruction Directorate (WMDD): WMDD concurs with this
          recommendation. WMDD will continue to work closely with other FBI divisions invested in
          dark web matters in order to ensure a coordinated approach toward common goals, tool
          development/use and to share best practices across the enterprise.
          (U) Operation Technology Division (OTD): OTD concurs with this recommendation and will
          coordinate with others to close out the recommendation.
          (U) Cyber Division (CYD): CYD concurs with the recommendation to develop on FBI-wide
          dark web approach that allows for each operational division to execute individualized
          investigative strategies against their respective threats. To accomplish this, CYD will document
          its dark web responsibilities and coordinate with CID and WMD to ensure minimal overlap in
          responsibilities with their documented dark web responsibilities. In addition, CYD will
          implement baseline data collection guidelines for Cyber investigations into Dark Net
          Marketplaces, contribute to FBI consolidation of tools and contribute to FBI efforts to centralize
          dark web training offerings.

          (U) CID: CID concurs with the recommendation in particular pertaining to sub recommendation
          A and that cross-programmatic investigation, collaboration and sharing of intelligence should not
          be discouraged. Pertaining to sub recommendation B, we will utilize our case management
          system to support enhancement towards addressing this sub-recommendation. For sub
          recommendation C, we believe OTD would be useful in assisting with publishing tool
          availability across the enterprise. Pertaining to sub recommendation D, Training Division should
          be utilized.



          OIG Recommendation 3 :(U/LES) Ensuree that
                                                  I  CYD andI CID coordinate
                                                                     I I     with
                                                                             e             OTD to develop
          formal procedures for handling Dark Web

          FBI Response to Draft Report Recommendation 3: (U)

          (U) CID: Child Exploitation Unit (CEOU) concurs with this recommendation.
          (U) CYD: CYD concurs with the recommendation and will provide input to fulfill Cyber' s
          operational requirements related to this recommendation.
          (U) OTD: OTD concurs with this recommendation and will coordinate with others to close out
          the recommendation.




                                                    UNCLASSIFIED




                 UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                         48
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 54 of 59 PageID# 7629
                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE




                                                    UNCLASSIFIED


          OIG Recommendation 4: (U) Develop timelines to obtain feedback from remaining FBI
          divisions and complete its development of the FBI-wide cryptocurrency support strategy.



          FBI Response to Draft Report Recommendation 4: (U) CYD and CID concurs with the OIG' s
          recommendation to develop timelines to obtain feedback regarding the overall virtual currency
          approach. CYD and CID is engaged on finalizing this approach and will document timelines
          accordingly
          OIG Recommendation 5: (U) Supplement its FBI-wide deconfliction policy with, or separately
          develop, a formal oversight process to ensure that investigative data encountered on the dark web
          is properly entered into the DICE deconfliction system



          FBI Response to Draft Report Recommendation 5: (U) We concur with the OIG's
          recommendation and will supplement our wide deconfliction policy with, or separately develop a
          fonnal oversight process to ensure investigative data encountered on the dark web is properly
          entered into DICE deconfliction system.



          (U) WMDD: WMDD concurs with the recommendation and will continue to use DICE as its
          primary deconfliction tool. WMDD will make every effort to ensure all relevant selectors are
          entered into DICE in a timely manner. Due to the large number of cases with international
          reach, WMDD will also continue to deconflict within the appropriate channels to avoid
          redundancy with our foreign law enforcement partners.



          (U) CYD: CYD concurs with the recommendation to ensure that investigative data encountered
          on the dark web is entered into the DICE deconfliction system. CYD will implement oversight
          procedures through its Major Cyber Crimes Unit, which has program oversight for Cyber
          Criminal Cases. CYD's policy team will engage with DOJ policy counterparts to determine
          whether a Cyber-specific deconfliction policy that supersedes the 2014 DOJ Memorandum
          referenced in the report would better serve the Department's interest in deconflicting Cyber
          investigations.



          (U) CID: CID concurs with this recommendation, however, CEOU does not feel that DICE is an
          effective tool for deconfliction in the child exploitation workspace. While mandated by Deputy
          Attorney General (DAG) James M. Cole's Memorandum of May 1, 2014 use of DICE does not
          provide deconfliction with agencies outside the Department of Justice (DOJ) such as Homeland
          Security Investigations (HSI) or any of the FBI's foreign law enforcement partners. Use of
          DICE fai ls to provide deconfliction for the numerous DOJ funded Internet Crimes against




                                                    UNCLASSIFIED




                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                        49
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 55 of 59 PageID# 7630
                 UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE




                                                     UNCLASSIFIED


          Children (ICAC) Task Forces that facilitate state and local law enforcement action to combat
          child exploitation. Other alternatives for deconfliction should be explored.


          (U) HTOCU utilizes DICE in coordination with DOJ and Department of Homeland Security as
          well as enters all relevant data into the DICE system as it relates to illicit drug investigations.
          Program Managers and Headquarters personnel work closely with their DICE deconfliction
          counterparts at Special Operations Division and are consistent communicating their requirement
          to utilize DICE as the official interagency deconfliction tool.




                                                     UNCLASSIFIED




                 UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                         50
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 56 of 59 PageID# 7631
                 UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



                                                                 (U) APPENDIX 5


       (U) OFFICE OF THE INSPECTOR GENERAL ANALYSIS AND
      SUMMARY OF ACTIONS NECESSARY TO CLOSE THE REPORT

        (U) The OIG provided a draft of this audit report to the Federal Bureau of
 Investigation (FBI) for review and official comment. The FBI response is
 incorporated in Appendix 4. In response to our audit report, the FBI concurred with
 our recommendations and discussed the actions the FBI will implement in response
 to our findings. As a result, the status of the audit is resolved. The following
 provides the OIG’s analysis of the responses and summary of actions necessary to
 close the report.

 (U) Recommendations for the FBI:

      1. (U) Ensure that the Hi-Tech OC Unit’s efforts on the dark web
         sufficiently target vendors trafficking fentanyl and other opioids in a
         manner consistent with the priorities articulated by the Deputy
         Attorney General.

         (U) Resolved. FBI concurred with our recommendation. The Hi-Tech
         Organized Crime Unit (Hi-Tech OC Unit) stated that it will continue to target
         dark web vendors trafficking opioids and synthetics such as fentanyl in a
         manner consistent with priorities articulated by the Deputy Attorney General.
         The Hi-Tech OC Unit also noted that some field offices prioritize
         methamphetamine seizures because it carries a harsher court-imposed
         punishment, and that methamphetamine will continue to be a priority, given
         the Attorney General’s establishment of a counter-methamphetamine
         working group in March 2020.

         (U) This recommendation can be closed when we receive evidence that Hi-
         Tech OC Unit’s undercover operations throughout the various FBI field
         divisions are sufficiently targeting fentanyl and other opioids in a manner
         consistent with the priorities articulated by the Deputy Attorney General.

 2.      (U) Develop a coordinated FBI-wide dark web approach that
         assesses enterprise-level needs, while considering the unique needs
         of its investigative and support units. At a minimum, this approach
         should address:

            a. (U) ambiguous or overlapping investigative responsibilities;

            b. (U) baseline data collection guidelines to track operational
               units’ dark web investigative efforts that position the FBI to
               provide useful and accurate information to internal and
               external stakeholders;



                 UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                           51
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 57 of 59 PageID# 7632
                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



           c. (U) processes to enhance and consolidate investigative tool
              development and acquisition efforts in a manner that addresses
              the FBI’s and potentially Department’s dark web needs in a
              more cost-effective manner, and to centralize the FBI’s tools
              useful to dark web investigations to allow visibility to and
              access by other FBI components; and

           d. (U) a process to centralize and eliminate outdated or
              redundant dark web training offerings and inform FBI
              personnel of the availability of dark web training across all
              applicable FBI divisions.

        (U) Resolved. FBI concurred with our recommendation. The Weapons of
        Mass Destruction Directorate (WMDD) stated that it will continue to work
        closely with other FBI divisions invested in dark web matters to ensure a
        coordinated approach toward common goals, tool development/use, and to
        share best practices across the enterprise. Cyber Division (CyD) stated that
        it will document its dark web responsibilities and coordinate with the Criminal
        Investigative Division (CID) and WMDD to ensure minimal overlap;
        implement baseline data collection guidelines for Cyber investigations into
        darknet marketplaces; and contribute to the consolidation and centralization
        of investigative tools and training, respectively. CID stated that the
        Operational Technology Division (OTD) would be useful in assisting with
        publishing tool availability across the enterprise, and Training Division should
        be utilized to centralize and eliminate outdated or redundant dark web
        training offerings and inform FBI personnel of the availability of dark web
        trainings across all applicable FBI divisions.

        (U) This recommendation can be closed when we receive evidence that the
        FBI has developed a coordinated dark web approach that adequately
        addresses sub-recommendations 2a through 2d.

      3. (U//LES) Ensure that the CyD and CID coordinate with OTD to
         develop formal procedures for handling dark web


        (U) Resolved. FBI concurred with our recommendation. CyD and OTD stated
        that they would coordinate to address this matter.

        (U//LES) This recommendation can be closed when we receive evidence that
        CyD and CID have coordinated with OTD to develop formal procedures for
        handling dark web-related

 4.     (U) Develop timelines to obtain feedback from remaining FBI
        divisions and complete its development of the FBI-wide
        cryptocurrency support strategy.




                UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                           52
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 58 of 59 PageID# 7633
               UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



       (U) Resolved. FBI concurred with our recommendation. CyD stated that it
       has already engaged with CID on finalizing its cryptocurrency support
       strategy approach and will document timelines accordingly.

       (U) This recommendation can be closed when we receive evidence that the
       FBI developed timelines to obtain feedback from remaining FBI divisions and
       ultimately completed development of an FBI-wide cryptocurrency support
       strategy.

 5.    (U) Supplement its FBI-wide deconfliction policy with, or separately
       develop, a formal oversight process to ensure that investigative data
       encountered on the dark web is properly entered into the DICE
       deconfliction system.

       (U) Resolved. FBI concurred with our recommendation.

       (U) WMDD stated that it will make every effort to ensure all relevant
       selectors are entered into DICE in a timely manner. CyD stated that it will
       implement oversight procedures through its Major Cyber Crimes Unit, which
       has program oversight for Cyber Criminal Cases. CyD also said it plans to
       determine whether a Cyber-specific deconfliction policy, that would better
       serve the Department’s interest in deconflicting cyber investigations,
       supersedes the DOJ’s 2014 Memorandum referenced in the report. The
       Hi-Tech OC Unit stated that program managers and headquarters personnel
       work closely with their DICE deconfliction counterparts and are consistently
       communicating the requirement to utilize DICE as the official interagency
       deconfliction tool.

       (U) CID’s Child Exploitation Operational Unit (CEOU) does not believe the
       Deconfliction and Information Coordination Endeavor (DICE) system is an
       effective tool for deconfliction in the child exploitation workspace. CEOU
       stated that DICE fails to provide deconfliction for the numerous DOJ-funded
       Internet Crimes against Children task forces that facilitate state and local law
       enforcement action to combat child exploitation. CEOU suggested that other
       alternatives for deconfliction be explored. CEOU also stated that DICE does
       not provide deconfliction with agencies outside the Department, such as
       Homeland Security Investigations (HSI) or any of the FBI’s foreign law
       enforcement partners.

       (U) We do not dispute CEOU’s claim that DICE is not available to its foreign
       law enforcement partners. However, DICE is in fact used outside the DOJ,
       and HSI is subject to a Department of Homeland Security deconfliction
       policy—which is nearly identical to the DOJ’s 2014 memorandum—that
       requires all DHS law enforcement components use DICE to deconflict




               UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                          53
Case 1:20-cr-00143-TSE Document 440-1 Filed 08/23/21 Page 59 of 59 PageID# 7634
                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



        investigative data and targets. 45 If DICE is an ineffective tool for CEOU in its
        operating environment, it may be beneficial for the FBI to consult the
        Department of Justice for additional guidance. However, the policy makes
        clear that all DOJ law enforcement components, to include CEOU, must use
        DICE for investigative data and target deconfliction.

        (U) This recommendation can be closed when we receive evidence that the
        FBI supplemented its FBI-wide deconfliction policy with, or separately
        developed, a formal oversight process to ensure that investigative data
        encountered on the dark web is properly entered into the DICE deconfliction
        system.




        45  (U) U.S. Department of Justice (DOJ) Office of the Inspector General (OIG), A Joint Review
 of Law Enforcement Cooperation on the Southwest Border between the Federal Bureau of
 Investigation and Homeland Security Investigations, Evaluation and Inspections Report 19-03, Special
 Reviews and Evaluations OIG Report 19-57 (July 2019),
 https://oig.justice.gov/reports/2019/e1903.pdf (accessed September 2020), 5-6.

                  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

                                                  54
